


Exhibit 10.23

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MARCHBANKS TRUCK SERVICE, INC., et al., on behalf of itself and all others
similarly situated,

 

Plaintiffs,

v.

 

COMDATA NETWORK, INC., d/b/a COMDATA CORPORATION, et al.,

 

Defendants.

 

 

 

 

Civil Action No. 07-1078-JKG

 

 

Consolidated Case

 

DEFINITIVE MASTER CLASS SETTLEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I.

DEFINITIONS

7

 

 

 

II.

SETTLEMENT CLASS

20

 

 

 

III.

CLASS SETTLEMENT ESCROW ACCOUNT

20

 

 

 

IV.

PAYMENTS TO THE CLASS SETTLEMENT ESCROW ACCOUNT

22

 

 

 

V.

CONSIDERATION PROVIDED TO SETTLEMENT CLASS MEMBERS

24

 

 

 

VI.

RELEASE, WAIVER AND COVENANT NOT TO SUE

35

 

 

 

VII.

PRELIMINARY APPROVAL

41

 

 

 

VIII.

CLASS NOTICE AND ADMINISTRATION

43

 

 

 

IX.

REQUESTS FOR EXCLUSION FROM THE SETTLEMENT CLASS

47

 

 

 

X.

OBJECTIONS TO THE SETTLEMENT

49

 

 

 

XI.

ATTORNEYS’ FEE AWARDS, REIMBURSEMENT FOR COSTS AND EXPENSES AND PLAINTIFFS’
SERVICE AWARDS

50

 

 

 

XII.

FINAL APPROVAL

52

 

 

 

XIII.

MODIFICATION OR TERMINATION OF THIS SETTLEMENT AGREEMENT

54

 

 

 

XIV.

CONTINUING JURISDICTION

59

 

 

 

XV.

GENERAL MATTERS AND RESERVATIONS

60

 

i

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

 

Exhibit

 

 

Sample Claim Form

A

 

 

Proposed Final Judgment

B

 

 

Proposed Final Approval Order

C

 

 

Long Form Notice

D

 

 

Plan of Administration and Distribution

E

 

 

Proposed Preliminary Approval Order

F

 

 

Publication Notice

G

 

 

Escrow Agreement

H

 

 

Sample Merchant Services Agreement

I

 

 

Declaration of Settlement Administrator

J

 

ii

--------------------------------------------------------------------------------


 

WHEREAS, in or around March 2007, several independent Truck Stops filed lawsuits
on behalf of a proposed class of independent Truck Stops and retail fueling
merchants against Comdata and/or Ceridian in the U.S. District Court for the
Eastern District of Pennsylvania and, in or around June 2007, filed similar
lawsuits against Comdata, Ceridian and/or the Major Chains  in the U.S. District
Court for the Middle District of Tennessee (the “Actions” as defined below)
alleging, among other things, that certain provisions in Comdata’s Merchant
Services Agreements with members of the proposed class, as well as certain
supposed agreements with the Major Chains, violated Section 1 and/or Section 2
of the Sherman Act;

 

WHEREAS, the actions filed in the U.S. District Court for the Eastern District
of Pennsylvania were consolidated by the Honorable James Knoll Gardner under
Civil Action No. 07-CV-1078-JKG and certain Plaintiffs’ Class Counsel were
appointed interim Co-Lead Counsel and Liaison Counsel for the Plaintiffs and the
proposed class;

 

WHEREAS, on May 1, 2007, Plaintiffs filed on behalf of themselves and the
proposed class a Consolidated Amended Complaint against Comdata and Ceridian in
the U.S. District Court for the Eastern District of Pennsylvania alleging
violations of Sections 1 and 2 of the Sherman Act;

 

WHEREAS, on June 22, 2007, Comdata filed an answer with affirmative defenses to
Plaintiffs’ Consolidated Amended Complaint and Ceridian moved to dismiss
Plaintiffs’ Consolidated Amended Complaint for failure to state a claim under
Rule 12(b)(6) of the Federal Rules of Civil Procedure;

 

WHEREAS, the cases filed in the U.S. District Court for the Middle District of
Tennessee were dismissed voluntarily in or around July 2007;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, on September 18, 2007, after Ceridian’s Motion to Dismiss the
Consolidated Amended Complaint was fully briefed, and after Plaintiffs and
Ceridian had entered into a tolling agreement providing for, inter alia,
Ceridian’s cooperation with Plaintiffs in discovery, Plaintiffs dismissed their
claims without prejudice as to Ceridian only and Ceridian’s Motion to Dismiss
was denied as moot on December 19, 2007;

 

WHEREAS, Plaintiffs and Comdata subsequently engaged in extensive document and
deposition discovery, including the production of millions of pages of documents
by Comdata, Plaintiffs, and third-parties, collectively;

 

WHEREAS, on April 6, 2009, Plaintiffs filed a Motion for Leave to File a Second
Consolidated Amended Complaint, seeking, among other things, to rejoin Ceridian
as a party to the case and to assert claims under Sections 1 and 2 of the
Sherman Act against each of the Major Chains;

 

WHEREAS, with its Motion for Leave to File a Second Consolidated Amended
Complaint pending before the Court, in order to preserve the statute of
limitations, Plaintiffs on behalf of themselves and a proposed class of
independent Truck Stops and other retail fueling merchants filed on May 21, 2009
a separate case in the U.S. District Court for the Eastern District of
Pennsylvania against Ceridian and the Major Chains only;

 

WHEREAS, on July 17, 2009, Plaintiffs filed their Motion for Class Certification
in the original case pending against Comdata and Plaintiffs and Comdata
thereafter engaged in expert discovery, including depositions, with respect to
one another’s class certification experts;

 

WHEREAS, before Comdata’s opposition to Plaintiffs’ Motion for
Class Certification was due, on November 10, 2009, the Court dismissed
Plaintiffs’ Motion for Class Certification as moot, and on March 25, 2010,
Plaintiffs’ separate lawsuit against Ceridian and the Major

 

2

--------------------------------------------------------------------------------


 

Chains was consolidated into Plaintiffs’ lawsuit against Comdata and Plaintiffs
were granted leave to file a Second Consolidated Amended Complaint;

 

WHEREAS, on March 31, 2010, Plaintiffs filed a Second Consolidated Amended
Complaint naming Comdata, Ceridian and the Major Chains as Defendants;

 

WHEREAS, all Defendants moved to dismiss the Second Consolidated Amended
Complaint, and on March 24, 2011, the Court denied such motions as to all
Defendants except for the TA Defendants and ordered Plaintiffs to file a Third
Consolidated Amended Complaint (Marchbanks Truck Service Inc. v. Comdata
Network, Inc., No. 07-1078, 2011 U.S. Dist. LEXIS 158011, 2011 WL 11559549 (E.D.
Pa. Mar. 24, 2011));

 

WHEREAS, on April 21, 2011, Plaintiffs filed their Third Consolidated Amended
Complaint against all Defendants;

 

WHEREAS, on May 6, 2011, all Defendants, with the exception of Comdata, moved to
dismiss the Third Consolidated Amended Complaint and, on May 19, 2011, Comdata
filed an Answer with Affirmative Defenses to Plaintiffs’ Third Consolidated
Amended Complaint;

 

WHEREAS, on March 29, 2012, the Court denied Defendants’ motions to dismiss the
Third Consolidated Amended Complaint and the remaining Defendants filed answers
on April 30, 2012;

 

WHEREAS, during the pendency of the various motions to dismiss, Plaintiffs and
Defendants engaged in additional and substantial document and deposition
discovery;

 

WHEREAS, during this time period, all Plaintiffs and Defendants participated in
a settlement conference with Magistrate Judge Perkin on or about May 9, 2011,
and Plaintiffs, on the one hand, and Comdata and Ceridian, on the other,
participated in a separate private

 

3

--------------------------------------------------------------------------------


 

mediation on July 12, 2012, with retired District Court Judge Layn R. Phillips
of Irell & Manella LLP, but were unable to reach any settlements;

 

WHEREAS, on June 7, 2013, Plaintiffs filed their second Motion for
Class Certification under Rule 23(b)(3) of the Federal Rules of Civil Procedure,
seeking certification of a litigation class, defined in material part to include
“truck stops and other retail merchants with one or more physical locations in
the United States that paid transaction fees on Over-the-Road (“OTR”) Fleet Card
transactions, which fees were computed based on a percentage of the purchase
amount, directly to Comdata at any time from March 1, 2003 through June 30, 2010
[with the exception of] the Major Chains [and] Wilco Hess….”

 

WHEREAS, Plaintiffs’ June 7, 2013 Motion for Class Certification was accompanied
by the opinions of three economic experts for class and merits purposes (all of
whom were deposed), to which Comdata and the other Defendants responded on
September 27, 2013, proffering the opinions of a total of three economic
experts, two of which related both to class and the merits (all of whom were
deposed);

 

WHEREAS, on August 30, 2013, Plaintiffs moved to disqualify certain of
Defendants’ experts and Defendants moved to disqualify Plaintiffs’ proffered
experts, responses to such motions were filed on September 20, 2013, and a
hearing was held on those motions on October 28 and 29, 2013;

 

WHEREAS, Ceridian filed a motion for summary judgment on Plaintiffs’ claims
against it only on September 11, 2013, Plaintiffs responded on November 26,
2013, and Ceridian filed a reply on December 20, 2013;

 

WHEREAS, a trial was scheduled in this matter to begin on August 18, 2014;

 

4

--------------------------------------------------------------------------------

 

WHEREAS, while Ceridian’s motion for summary judgment, the various motions to
disqualify experts, and Plaintiffs’ class certification motion were pending, the
Parties all participated in a private mediation before Professor Eric D. Green
of Resolutions LLC on December 9, 2013;

 

WHEREAS, after extensive subsequent arm’s length negotiations took place between
Class Counsel and Comdata’s Counsel and Ceridian’s Counsel under the supervision
of Professor Green during December 2013, Plaintiffs, on the one hand, and
Comdata and Ceridian, on the other hand, reached a settlement, which was
documented in a detailed memorandum of understanding that was signed on behalf
of those parties on December 31, 2013;

 

WHEREAS, after further arm’s length negotiations took place between
Class Counsel and Counsel for Love’s, Plaintiffs, on the one hand, and Love’s,
on the other hand, reached a settlement, which was documented in a separate
memorandum of understanding that was signed on behalf of those parties on
January 3, 2014;

 

WHEREAS, on or about January 9, 2013, the Court held a settlement conference
with Class Counsel and TA Defendants’ Counsel and Pilot Defendants’ Counsel, and
after additional separate arm’s length negotiations between Class Counsel and
counsel for the TA Defendants and the Pilot Defendants under the supervision of
the Court, those parties reached separate settlements, which were documented in
a joint memorandum of understanding that was signed on behalf of those parties
on January 21, 2014;

 

WHEREAS, the Parties’ obligations with respect to each of the memoranda of
understanding are separate, distinct, and not contingent upon one another, but
the Parties have agreed that, for the convenience of the Court and for purposes
of streamlining the settlement

 

5

--------------------------------------------------------------------------------


 

process for the benefit of the Settlement Class, those settlements shall be
memorialized in a single master Settlement Agreement;

 

WHEREAS, Plaintiffs and Plaintiffs’ Class Counsel, having conducted substantial
discovery, investigated the facts and underlying events relating to the subject
matter of their claims, and carefully analyzed the applicable legal principles,
believe based upon their investigation, and taking into account the risks,
uncertainties, burdens, and costs of further prosecution of their claims, and
taking into account the substantial benefits to be received, that the
resolutions and compromises reached between Plaintiffs, on the one hand, and
Defendants, on the other, which were initially described in the Parties’ various
memoranda of understanding, and which are set forth in greater detail herein,
are fair, reasonable and adequate and that settlement under the terms set forth
herein is in the best interests of the proposed Settlement Class;

 

WHEREAS, Defendants, for the purpose of avoiding the burden, expense, risk, and
uncertainty of continuing to litigate the Plaintiffs’ claims, and for the
purpose of putting to rest all controversies with Plaintiffs and the Settlement
Class that were or could have been alleged, and without any admission of
liability or wrongdoing whatsoever, desire to enter into this settlement, which
was initially described in the Parties’ various memoranda of understanding, and
which is set forth in greater detail herein;

 

WHEREAS, it is agreed between Plaintiffs, on the one hand, and Defendants, on
the other, that this Settlement Agreement shall not be deemed or construed to be
an admission, concession, or evidence of any violation of any federal, state, or
local statute, regulation, rule, or other law, or principle of common law or
equity, or of any liability or wrongdoing whatsoever,

 

6

--------------------------------------------------------------------------------


 

by any Defendant, or of the truth of any of the claims that the Plaintiffs have
asserted against any Defendant;

 

NOW, THEREFORE, without any admission or concession by Plaintiffs of any lack of
merit to their allegations and claims, and without any admission or concession
by Defendants of any liability or wrongdoing or lack of merit in their defenses,
in consideration of the mutual covenants and terms contained herein, and subject
to the final approval of the Court, the Parties agree as follows:

 

I.                                        DEFINITIONS

 

1.             For purposes of this Settlement Agreement, the following words
and terms shall be defined to have the meanings set forth below, and all
undefined words and phrases shall have their usual and customary meaning.

 

a.             “Action” or “Actions” means all pending or prior actions that
were consolidated in the United States District Court for the Eastern District
of Pennsylvania under the caption Marchbanks Truck Service, Inc. d/b/a/ Bear
Mountain Truck Stop, et al. v. Comdata Network, Inc. d/b/a Comdata Corporation,
No. 07-0178-JKG (E.D. Pa.), as well as any other related cases, including, but
not limited to, the following:

 

1.             Universal Delaware, Inc. d/b/a Gap Truck Stop v. Comdata
Network, Inc., et al., No. 07-1078 (E.D. Pa.);

 

2.                                      Marchbanks Truck Service, Inc. d/b/Bear
Mountain Travel Stop v. Comdata Network, Inc. et al., No. 07-1128 (E.D. Pa.);

 

3.                                      Mahwah Fuel Stop v. Comdata
Network, Inc. et al., No. 07-1323 (E.D. Pa.);

 

4.             Gerald Krachey d/b/a Krachey’s BP South v. Comdata Network, Inc.,
No. 07-1732 (E.D. Pa.);

 

5.             Walt Whitman Truck Stop v. Comdata Network, Inc. et al.,
No. 07-2829 (E.D. Pa.);

 

7

--------------------------------------------------------------------------------


 

6.             Nu-Way Cooperative v. Comdata Network, Inc. et al., No. 07-1734
(E.D. Pa.);

 

7.             Universal Delaware, Inc. d/b/a Gap Truck Stop v. Ceridian
Corporation et al., No. 09-2327 (E.D. Pa.);

 

8.             Riverbend Truck Stop & Palace Casinos, Inc. v. Ceridian
Corporation, et al., No. 07-647 (M.D. Tenn.);

 

9.             Minnows LLC v. Ceridian Corporation, et al., No. 07-658 (M.D.
Tenn.);

 

10.          Dickerson Petroleum, Inc.  v. Ceridian Corporation, et al.,
 No. 07-659 (M.D. Tenn.); and

 

11.          VGD Services v. Ceridian Corporation, et al., No. 07-660 (M.D.
Tenn.).

 

b.             “Aggregate Settlement Fund” means the settlement fund created
within five (5) business days following the Final Effective Date by transferring
the Comdata/Ceridian Settlement Fund, the Love’s Settlement Fund, the Pilot
Settlement Fund, and the TA Settlement Fund into a single sub-account within the
Escrow Account.

 

c.             “Attorneys’ Fee Award” means any and all attorneys’ fees that are
awarded by the Court for the work performed for the benefit of the members of
the Settlement Class by Plaintiffs’ Class Counsel or other counsel for
Plaintiffs or the proposed class in the Actions, as further described in
Section XI of this Settlement Agreement.

 

d.             “Buying Groups” means and is limited to North American Truck Stop
Network (“NATSN”), Professional Transportation Partners, LLC (“PTP”), AMBEST,
and Roady’s.

 

e.             “Ceridian” means Defendant Ceridian Corporation n/k/a Ceridian
LLC.

 

f.             “Ceridian’s Counsel” means Carolyn P. Short and Shannon E.
McClure of Reed Smith LLP.

 

8

--------------------------------------------------------------------------------


 

g.             “Ceridian Releasees” means Ceridian, together with its
affiliates, subsidiaries, shareholders, officers, directors, managers, and
representatives and their predecessors, assignees and successors in interest and
its or their respective past, present or future officers, directors, managers,
stockholders, agents, employees, partners, trustees, parents, subsidiaries,
divisions, affiliates, heirs, administrators, purchasers, assigns and other
legal representatives, including, but not limited to, Fidelity National
Financial, Inc., Thomas H. Lee Partners, L.P., Ceridian Holding LLC, Foundation
Holding LLC, Ceridian LLC, Ceridian Co-Issuer Inc., and Ceridian HCM Holding
Inc. and their direct and indirect subsidiaries, and their predecessors,
including but not limited Ceridian Holding Corp., Ceridian Intermediate Corp.,
Foundation Holdings, Inc. and Ceridian Corporation.

 

h.             “Claim” means the claim of a Settlement Class Member or his or
her or its representative submitted on a Claim Form as provided in this
Settlement Agreement.

 

i.              “Claimant” means a Settlement Class Member who has submitted a
Claim.

 

j.              “Claim Bar Date” means the deadline by which Settlement
Class Members must submit a timely, valid, and complete Claim Form.

 

k.             “Claim Forms” mean the documents, in substantially the same form
as Exhibit “A” to this Settlement Agreement.

 

l.              “Claim Period” means the time period in which Settlement
Class Members may submit a Claim Form for review to the Settlement
Administrator.  The Claim Period shall run for approximately 8 weeks from the
Notice Date.  The expiration of the Claim Period shall be specified in the
Publication Notice, the Long Form Notice, and the Settlement Website.

 

m.           “Class Notice” means the notice program described in Section VIII.

 

9

--------------------------------------------------------------------------------


 

n.             “Class Objection Period” means the period in which a Settlement
Class Member must file any objections to this Settlement Agreement.

 

o.             “Comdata” means Defendant Comdata Network, Inc., n/k/a Comdata
Inc. and its successors or assigns.

 

p.             “Comdata Proprietary Transactions” means transactions in which
the method of payment used is: (i) the Comdata OTR Fleet Card; or (ii) the
Comdata MasterCard where such MasterCard transactions are processed by Comdata
rather than by the MasterCard because of the existence of an agreement between
Comdata and the merchant.

 

q.             “Court” means the United States District Court for the Eastern
District of Pennsylvania.

 

r.              “Comdata’s Counsel” means J. Gordon Cooney, Jr., Steven A. Reed,
and R. Brendan Fee of Morgan, Lewis & Bockius LLP and Kevin J. Arquit, Matthew
J. Reilly, and Abram J. Ellis of Simpson Thacher & Bartlett LLP.

 

s.             “Comdata/Ceridian Settlement Fund” means the settlement monies
deposited into the Escrow Account by Comdata/Ceridian as described in Paragraph
7 of this Settlement Agreement.

 

t.              “Comdata Releasees” means Comdata, together with its affiliates,
subsidiaries, assignees, shareholders, officers, directors, managers, and
representatives and their predecessors and successors in interest and its or
their respective past, present or future officers, directors, managers,
stockholders, agents, employees, partners, trustees, parents, subsidiaries,
divisions, affiliates, heirs, administrators, purchasers, assigns and other
legal representatives, including, but not limited to, Comdata Inc. and its
direct and indirect subsidiaries, and its predecessors, Comdata Network, Inc.
and Ceridian Stored Value Solutions, Inc.

 

10

--------------------------------------------------------------------------------


 

u.             “Custom-Fee Arrangement” means an agreement between Comdata, on
the one hand, and a merchant on the other, under which Comdata will charge the
merchant a Merchant Transaction Fee that is lower than its Effective Comdata
Proprietary Merchant Transaction Fee on transactions by a particular fleet at
the particular merchant’s location.

 

v.             “Defendants” means Comdata, Ceridian, Love’s, the TA Defendants
and the Pilot Defendants collectively.

 

w.            “Defense Counsel” means Comdata’s Counsel, Ceridian’s Counsel,
Love’s Counsel, the TA Defendants’ Counsel and the Pilot Defendants’ Counsel
collectively.

 

x.             “Effective Comdata Proprietary Merchant Transaction Rate” means
the Merchant Transaction Fee rate that Comdata charges a merchant on
transactions in which no Custom-Fee Arrangement or other special exception
applies.

 

y.             “Escrow Agent” means the agreed-upon entity to address and hold
for distribution the funds identified in this Settlement Agreement pursuant to
the terms of an Escrow Agreement.

 

z.             “Escrow Account” means the custodial or investment account
administered by the Settlement Administrator in which the funds to be deposited
will be held, invested, administered, and disbursed pursuant to this Settlement
Agreement and the Escrow Agreement.

 

aa.          “Escrow Agreement” means the agreement by and among Plaintiffs’
Class Counsel, Defense Counsel, and the Escrow Agent with respect to the escrow
of the funds to be deposited into the Escrow Account pursuant to this Settlement
Agreement.

 

bb.          “Fairness Hearing” means the hearing that is to take place as
provided for in the Preliminary Approval Order for purposes of, among other
things: (a) entering the Final Order and Final Judgment and dismissing the
Actions with prejudice; (b) determining whether the

 

11

--------------------------------------------------------------------------------


 

settlement should be approved as fair, reasonable, adequate and in the best
interests of the Settlement Class Members; and (c) ruling upon an application by
Plaintiffs’ Class Counsel for an Attorneys’ Fee Award, Reimbursement for Costs
and Expenses and for Plaintiffs’ Service Awards.

 

cc.           “Final Approval Date” means the date on which the Court enters the
Final Order and Final Judgment, or the latter of the two in the event the Final
Order and Final Judgment are not entered on the same date.

 

dd.          “Final Effective Date” means the latest date on which the Final
Order and Final Judgment approving this Settlement Agreement become final.  For
purposes of this Settlement Agreement: (1) if no appeal has been taken from the
Final Order and Final Judgment, “Final Effective Date” means the date on which
the time to appeal therefrom has expired; or (2) if any appeal has been taken
from the Final Order and Final Judgment, “Final Effective Date” means the date
on which all appeals therefrom, including petitions for rehearing or reargument,
petitions for rehearing en banc and petitions for certiorari or any other form
of review, have been finally disposed of in a manner that affirms the Final
Order and Final Judgment; or (3) if Plaintiffs’ Class Counsel and Defense
Counsel agree in writing, the “Final Effective Date” can occur on any other
agreed-upon date.

 

ee.           “Final Judgment” means the Court’s final judgment as described in
Section XII of this Settlement Agreement, which is to be substantially in the
form attached hereto as Exhibit “B”.

 

ff.            “Final Order” means the Court’s final order approving the
settlement and this Settlement Agreement, as described in Section XII of this
Settlement Agreement, which is to be substantially in the form attached hereto
as Exhibit “C”.

 

12

--------------------------------------------------------------------------------


 

gg.           “Long Form Notice” means the Long Form Notice substantially in the
form attached hereto as Exhibit “D”.

 

hh.          “Love’s” means Defendant Love’s Travel Stops & Country Stores, Inc.

 

ii.             “Love’s Counsel” means Mack J. Morgan, III of Crowe & Dunlevy
P.C.

 

jj.            “Love’s Releasees” means Love’s, together with its affiliates,
shareholders, officers, directors, managers, members, and representatives and
their predecessors and successors in interest and its or their respective past,
present or future officers, directors, managers, members,  stockholders, agents,
employees, partners, trustees, parents, subsidiaries, divisions, affiliates,
heirs, administrators, purchasers, assigns and other legal representatives.

 

kk.          “Love’s Settlement Fund” means the settlement monies deposited into
the Escrow Account by Love’s as described in Paragraph 8 of this Settlement
Agreement.

 

ll.             “Lowest Posted Cash Price” shall mean the lowest price posted on
signage at a physical location by a merchant for the purchase of fuel.  This
price is typically referred to as the “cash price” and is the base price from
which discounts or rebates offered to fleets or truckers are often calculated.

 

mm.        “Major Chains” means the Pilot Defendants, the TA Defendants, and
Love’s collectively.

 

nn.          “Merchant Services Agreement” means the agreement setting forth the
commercial terms under which a merchant accepts an OTR Fleet Card.

 

oo.          “Merchant Transaction Fee” is the fee per transaction paid to an
OTR Fleet Card issuer by a Truck Stop or other merchant in connection with a
transaction in which a purchaser presents that OTR Fleet Card for payment at the
merchant’s location.

 

13

--------------------------------------------------------------------------------

 

pp.                               “Mobile Fueler” means an entity whose primary
business is delivering fuel to a customer’s terminal or job site.

 

qq.                               “Net Aggregate Settlement Fund” means the
Aggregate Settlement Fund less (1) the Taxes and administrative costs related to
the accounts, and (2) any payments approved by the Court, including, but not
limited to, any Attorneys’ Fee Award, any Reimbursement for Costs and Expenses,
any Plaintiffs’ Service Awards, any Settlement Administration Costs, and any
other such expenses and payments as the Court deems appropriate.

 

rr.                                     “Notice Date” means the last date on
which dissemination of the Long Form Notice can begin as set forth in the
Preliminary Approval Order.

 

ss.                                   “Objector” means any Settlement
Class Member who or which timely and properly submits an objection to this
settlement that fully complies in all respects with the criteria set forth in
Paragraphs 62 and 63 below.

 

tt.                                     “Operative Class Complaint” means the
Third Consolidated Amended Complaint filed in the Action.

 

uu.                               “Opt-Out” means any member of the Settlement
Class who or which timely and properly excludes itself (or himself or herself)
from the Settlement Class that fully complies in all respects with the criteria
set forth in Paragraphs 57 and 58 and those exclusion procedures approved by the
Court.

 

vv.                               “OTR Fleet Card” means a payment card or card
number used by fleets and over-the-road truck drivers to purchase diesel fuel
and other items at Truck Stops and other Retail Fueling Faclities and that
provides (1) enhanced data capture functionality and (2) purchase controls.

 

14

--------------------------------------------------------------------------------


 

ww.                           “Paragraph” or “Paragraphs” means one or more
paragraphs of this Settlement Agreement.

 

xx.                               “Pilot Defendants” means Defendants Pilot
Travel Centers LLC and Pilot Corporation collectively.

 

yy.                               “Pilot Defendants’ Counsel” means John H.
Bogart of Telos VG PLLC.

 

zz.                                 “Pilot Releasees” means Pilot Travel Centers
LLC and Pilot Corporation, together with their affiliates, shareholders,
officers, directors, members, managers, and representatives and their
predecessors and successors in interest and their respective past, present or
future officers, directors, stockholders, members, agents, employees, partners,
trustees, parents, subsidiaries, divisions,  heirs, administrators, purchasers,
assigns and other legal representatives.

 

aaa.                        “Pilot Settlement Fund” means the settlement monies
deposited into the Escrow Account by the Pilot Defendants as described in
Paragraph 9 of this Settlement Agreement.

 

bbb.                        “Plan of Administration and Distribution” means the
plan pursuant to which the Net Settlement Fund will be distributed to Claimants,
which such plan is attached hereto as Exhibit “E”.

 

ccc.                           “Principal OTR Fleet Card Competitor” means the
principal OTR Fleet Cards with which the OTR Fleet Card issued by Comdata
competes, which, for purposes of this Settlement Agreement, consists of TCH,
EFS, T-Chek and WEX/FleetOne, together with their respective successors and
assigns.

 

ddd.                        “Parties” means Plaintiffs and Defendants
collectively, as each of those terms is defined in this Settlement Agreement.

 

15

--------------------------------------------------------------------------------


 

eee.                           “Plaintiffs” means Marchbanks Truck Service, Inc.
d/b/a Bear Mountain Travel Stop, Mahwah Fuel Stop, Gerald F. Krachey d/b/a/
Krachey’s BP South, and Walt Whitman Truck Stop, Inc.  Mahwah Fuel Stop includes
Royal Gas and Diesel Stations, LLC.

 

fff.                              “Plaintiffs’ Service Award” means any
incentive or service payments that the Court orders to be paid to any Plaintiff,
but not including any Attorneys’ Fee Award, Reimbursement for Costs and
Expenses, the amount any Plaintiff receives under the Plan of Administration and
Distribution, or any Settlement Administration Costs.

 

ggg.                           “Plaintiffs’ Class Counsel” or “Class Counsel”
means Eric L. Cramer and Andrew C. Curley of Berger & Montague, P.C., Eric B.
Fastiff and Dean Harvey of Lieff Cabraser Heimann & Bernstein, LLP, and Stephen
R. Neuwirth and Dale H. Oliver of Quinn Emanuel Urquhart & Sullivan, LLP.

 

hhh.                        “Preliminary Approval Date” means the date on which
the Court enters the Preliminary Approval Order.

 

iii.                                    “Preliminary Approval Order” means the
order to be entered by the Court preliminarily approving the settlement as
outlined in Section VII of this Settlement Agreement and to be substantially in
the form attached hereto as Exhibit “F”.

 

jjj.                                 “Publication Notice” means the Publication
Notice substantially in the form attached hereto as Exhibit “G”.

 

kkk.                        “Reimbursement for Costs and Expenses” means
Plaintiffs’ request for recovery out of the Aggregate Settlement Fund of costs
and expenses reasonably incurred by Plaintiffs’ Class Counsel and/or the
Plaintiffs in investigating, prosecuting, and settling this matter for the
benefit of Plaintiffs and members of the Settlement Class, including, e.g., fees
and costs

 

16

--------------------------------------------------------------------------------


 

for experts and consultants, but not including any Plaintiffs’ Service Awards or
Settlement Administration Costs, as further described in Section XI of this
Settlement Agreement.

 

lll.                                    “Release” means the release, waiver and
covenant not to sue set forth in Section VI of this Settlement Agreement and in
the Final Order and Final Judgment.

 

mmm.            “Released Claims” means any claim covered by the Release.

 

nnn.                        “Releasees” means the Comdata Releasees, the
Ceridian Releasees, the Love’s Releasees, the Pilot Releasees, and the TA
Releasees collectively.

 

ooo.                        “Retail Fueling Facilities” means merchants that
sell fuel, including diesel fuel, at retail to the public generally and to
truckers and fleets.

 

ppp.                        “Settlement Administrator” means Rust
Consulting, Inc., which shall effectuate and administer the Class Notice, the
exclusion process for Opt-Outs, the Claims process, and distribution(s) to
eligible Claimants under the supervision of Plaintiffs’ Class Counsel and the
Court, and which firm is unrelated to and independent of the Plaintiffs,
Plaintiffs’ Class Counsel, and Defense Counsel, within the meaning of Treasury
Regulations § 1.468B-1(d) and § 1.468B-3(c)(2)(A).

 

qqq.                        “Settlement Administration Costs” means the expenses
incurred in the administration of this Settlement Agreement, including all
amounts awarded by the Court for costs associated with providing Class Notice,
locating members of the Settlement Class and determining their eligibility to
submit a Claim, administering, calculating, and distributing the Net Aggregate
Settlement Fund to eligible Claimants, other costs of claims administration,
payment of Taxes or administration costs with respect to the Escrow Account(s),
and other reasonable third-party fees and expenses incurred by the Settlement
Administrator or other consultants retained by agreement of the Parties or by
authority of the Court to assist with claims administration in

 

17

--------------------------------------------------------------------------------


 

connection with prosecuting, handling, and settling the Actions, and
administering the terms of this Settlement Agreement, that are not categorized
as an Attorneys’ Fee Award, Reimbursement for Costs and Expenses, or a
Plaintiffs’ Service Award.

 

rrr.                                 “Settlement Agreement” means this
Definitive Master Settlement Agreement and the exhibits attached hereto or
incorporated herein, including any subsequent amendments and any exhibits to
such amendments.

 

sss.                              “Settlement Class” means the class defined for
settlement purposes only in Section II of this Settlement Agreement.

 

ttt.                                 “Settlement Class Exclusion Period” means
the period in which a member of the Settlement Class may timely and properly
become an Opt-Out, which period is specified in Paragraph 58 below.

 

uuu.                        “Settlement Class Members” or “Settlement
Class Member” means a member of the Settlement Class who or which does not
submit a timely and valid request for exclusion from the settlement.

 

vvv.                        “Settlement Class Period” means the time period
between March 1, 2003 and the Preliminary Approval Date.

 

www.                  “Settlement Website” means the dedicated website to be
established for purposes of this Settlement Agreement, which is described in
Paragraph 49 below.

 

xxx.                        “TA Defendants” means Defendants TravelCenters of
America LLC, TravelCenters of America Holding Company LLC, TA Operating LLC, and
Petro Stopping Centers collectively.

 

yyy.                        “TA Defendants’ Counsel” means Jane E. Willis and
Matthew L. McGinnis of Ropes & Gray LLP.

 

18

--------------------------------------------------------------------------------


 

zzz.                           “TA Releasees” means the TA Defendants, together
with their affiliates, shareholders, officers, directors, members, managers, and
representatives and their predecessors and successors in interest and each
entities’ respective past, present or future officers, directors, managers,
stockholders, agents, employees, partners, trustees, parents, direct and
indirect subsidiaries, divisions, affiliates, heirs, administrators, purchasers,
assigns and other legal representatives.

 

aaaa.                 “TA Settlement Fund” means the settlement monies deposited
into the Escrow Account by the TA Defendants as described in Paragraph 10 of
this Settlement Agreement.

 

bbbb.                 “Taxes” means (1) any and all applicable taxes, duties,
and similar charges imposed by a government authority (including any estimated
taxes, interest, or penalties) arising in any jurisdiction, if any, (A) with
respect to the income or gains earned by or in respect of the Escrow Account
including, without limitation, any taxes that may be imposed upon Plaintiffs or
Defendants with respect to any income or gains earned by or in respect of an
Escrow Account for any period while it is held by the Escrow Agent during which
the Escrow Account does not qualify as a Qualified Settlement Fund for federal
or state income tax purposes, or (B) with respect to the income or gains earned
by or in respect of any of the Escrow Account, or by way of withholding as
required by applicable law on any distribution by the Escrow Agent of any
portion of the Escrow Account to the Settlement Administrator, Settlement
Class Members, or other persons entitled to such distributions pursuant to this
Settlement Agreement, and (2) any and all expenses, liabilities, and costs
incurred in connection with the taxation of the Escrow Account (including
without limitation expenses of tax attorneys and accountants, if any).

 

19

--------------------------------------------------------------------------------


 

cccc.                     “Truck Stops” means merchants that, among other
things, sell diesel fuel at retail and provide other services and amenities to
over-the road fleets and truckers, such as overnight parking, showers, a
convenience store, a truck service center, and/or a restaurant.

 

dddd.                 The terms “he or she” and “his or her” include “it” or
“its” where applicable, and vice versa.

 

eeee.                     Other capitalized terms used in this Settlement
Agreement but not defined in this Section I shall have the meanings ascribed to
them elsewhere in this Settlement Agreement.

 

II.                                   SETTLEMENT CLASS

 

2.                                      Pursuant to the procedure described in
Paragraphs 42, 44 and 73 below, Plaintiffs will seek, and Defendants will not
oppose, the Court’s certification of a class for settlement purposes only
consisting of:  All owners and operators of Truck Stops or other Retail Fueling
Facilities with at least one physical location in the United States that paid
Merchant Transaction Fees directly to Comdata on Comdata Proprietary
Transactions and that were calculated based on a percentage of the face amount
of the transaction during the Settlement Class Period with the exception of
Mobile Fuelers, Wilco-Hess locations, the Pilot Defendants, the TA Defendants,
and Love’s and any of the parents, subsidiaries, affiliates, franchisees or
employees of any of the Defendants.

 

III.                              CLASS SETTLEMENT ESCROW ACCOUNT

 

3.                                      The Parties and the Escrow Agent will
establish the Escrow Account as being at all times a Qualified Settlement Fund
pursuant to Internal Revenue Code § 468B and the Regulations issued thereto. 
All payments to be made by Defendants pursuant to Section IV below shall be made
by wire transfer into separate sub-accounts within an Escrow Account at

 

20

--------------------------------------------------------------------------------


 

Huntington National Bank pursuant to an Escrow Agreement attached as Exhibit “H”
hereto.  All (i) Taxes on the income of the Escrow Account and (ii) expenses and
costs incurred with taxes paid from the Escrow Account (including, without
limitation, expenses of tax attorneys and accountants) shall be timely paid out
of the Escrow Account without prior Order of the Court.

 

4.                                      The Escrow Agent shall invest the funds
paid into the Escrow Account by Defendants pursuant to this Settlement Agreement
exclusively in instruments backed by the full faith and credit of the U.S.
Government or fully insured by the U.S. Government or an agency thereof,
including, e.g., U.S. Treasury Bills, U.S. Treasury Money Market Funds, or a
bank account insured by the Federal Deposit Insurance Corporation (“FDIC”) up to
the guaranteed FDIC limit.  Defendants shall not bear any responsibility or
liability related to the investment of the funds paid into the Escrow Account by
the Escrow Agent.

 

5.                                      The Parties agree that the Settlement
Administrator shall be responsible for filing tax returns for the Qualified
Settlement Fund and paying from the Escrow Account any Taxes owed with respect
to the Qualified Settlement Fund.  The Parties hereto agree that the Escrow
Account shall be treated as a Qualified Settlement Fund from the earliest date
possible, and agree to any relation-back election required to treat the Escrow
Account as a Qualified Settlement Fund from the earliest date possible.

 

6.                                      In no event shall any of the Releasees
have any obligation, responsibility, or liability arising from or relating to
the administration, maintenance, preservation, investment, use, allocation,
adjustment, distribution, disbursement, or disposition of any funds in the
Escrow Account.

 

21

--------------------------------------------------------------------------------

 

IV.                               PAYMENTS TO THE CLASS SETTLEMENT ESCROW
ACCOUNT

 

7.                                      Within five (5) business days after the
Preliminary Approval Date, Comdata and Ceridian shall cause a total cash payment
in the amount of one hundred million dollars ($100,000,000.00) to be paid by
wire transfer into a dedicated sub-account within the Escrow Account, which
Comdata and Ceridian shall be under no obligation to restore, supplement, or
replenish.  Although Comdata and Ceridian are jointly responsible for the entire
amount of this payment, neither Plaintiffs nor Plaintiffs’ Class Counsel shall
have a role in determining the allocation of Comdata’s and Ceridian’s respective
contributions to the Comdata/Ceridian Settlement Fund.

 

8.                                      Within five (5) business days after the
Preliminary Approval Date, Love’s shall cause a total cash payment in the amount
of ten million dollars ($10,000,000.00) to be paid by wire transfer into a
dedicated sub-account within the Escrow Account, which Love’s shall be under no
obligation to restore, supplement, or replenish.

 

9.                                      Within five (5) business days after the
Preliminary Approval Date, the Pilot Defendants shall cause a total cash payment
in the amount of ten million dollars ($10,000,000.00) to be paid by wire
transfer into a dedicated sub-account within the Escrow Account, which the Pilot
Defendants shall be under no obligation to restore, supplement, or replenish. 
Although each of the Pilot Defendants is jointly responsible for the entire
amount of this payment, neither Plaintiffs nor Plaintiffs’ Class Counsel shall
have a role in determining the allocation of each Pilot Defendants’ respective
contribution to the Pilot Settlement Fund.

 

10.                               Within five (5) business days after the
Preliminary Approval Date, the TA Defendants shall cause a total cash payment in
the amount of ten million dollars ($10,000,000.00) to be paid by wire transfer
into a dedicated sub-account within the Escrow

 

22

--------------------------------------------------------------------------------


 

Account, which the TA Defendants shall be under no obligation to restore,
supplement, or replenish. Although each of the TA Defendants is jointly
responsible for the entire amount of this payment, neither Plaintiffs nor
Plaintiffs’ Class Counsel shall have a role in determining the allocation of the
TA Defendants’ respective contributions to the TA Settlement Fund.

 

11.                               None of the payments into the Escrow Account
described in Paragraphs 7 through 10 above is contingent or dependent on another
such payment, each Defendant is responsible for making its own payment into the
Escrow Account, and no Defendant shall have any responsibility whatsoever for
making a payment into the Escrow Account for any other Defendant (except as
specified with regard to the respective amounts separately identified in
Paragraphs 7 through 10 above).

 

12.                               The Comdata/Ceridian Settlement Fund, the
Love’s Settlement Fund, the Pilot Settlement Fund, and the TA Settlement Fund
shall be segregated by the Escrow Agent in separate sub-accounts within the
Escrow Account, each of which shall unto itself constitute a Qualified
Settlement Fund under Internal Revenue Code § 468B and the Regulations issued
thereto, until five (5) days after the Final Effective Date at which time the
fund remaining in each separate sub-account shall be combined into the Aggregate
Settlement Fund to facilitate the payment of any Attorneys’ Fee Award, any
Reimbursement for Costs and Expenses, any Plaintiffs’ Service Awards, and any
remaining Settlement Administration Costs and any other such costs and expenses
as directed by the Court, as well as the distribution of the Net Aggregate
Settlement Fund to Claimants pursuant to the Plan of Administration and
Distribution attached as Exhibit “E” to this Settlement Agreement.  No Defendant
shall have any reversionary interest in any of the separate Settlement Funds or
in any portion of the Aggregate Settlement Fund, regardless of the number of
Claimants, except and only to the

 

23

--------------------------------------------------------------------------------


 

extent that any termination rights under this Settlement Agreement are triggered
and specifically invoked.

 

13.                               The payments described in Paragraphs 7 through
10 above shall exhaust and fully satisfy any and all payment obligations under
this Settlement Agreement of Defendants and any Releasees, and shall extinguish
entirely any further obligation, responsibility, or liability to pay any notice
expenses, reasonable attorneys’ fees, litigation costs, costs of administration,
Taxes, settlement sums, or sums of any kind to the Escrow Account, or to the
Plaintiffs or other Settlement Class Members, or to any of their respective
counsel, experts, advisors, agents, and representatives, all of whom shall look
solely to the Escrow Account for settlement and satisfaction of all claims
released in this Settlement Agreement.

 

V.                                    CONSIDERATION PROVIDED TO SETTLEMENT
CLASS MEMBERS

 

14.                               The consideration provided to Settlement
Class Members consists of (a) a right to make a claim for a monetary payment
from the Net Aggregate Settlement Fund, (b) the payment of Plaintiffs’
Class Counsel’s attorneys’ fees and costs as well as the costs of Settlement
Administration out of the Aggregate Settlement Fund, (c) an agreement by Comdata
not to enforce or not to use certain provisions in Major Chain Merchant Services
Agreements, (d) an agreement by Comdata not to enforce or to modify certain
provisions in Settlement Class Member Merchant Services Agreements, and (e) an
agreement by Comdata to engage in good faith negotiations with Buying Groups. 
The consideration identified in (c)-(e) of the preceding sentence and described
more fully in Section V.B-V.D of this Settlement Agreement are the sole and
exclusive obligation of Comdata and no other Defendant.

 

24

--------------------------------------------------------------------------------


 

A.                                    Monetary Payment from the Net Aggregate
Settlement Fund

 

15.                               Settlement Class Members may receive money
payments from the Net Aggregate Settlement Fund by submitting a Claim
Form pursuant to the claims process specified in the Plan of Administration and
Distribution attached as Exhibit “E” hereto, which Plaintiffs will propose to
the Court in moving for preliminary approval of this Settlement Agreement, and
as later or otherwise modified and ordered by the Court.

 

16.                               No person shall have any claim against the
Defendants, Defense Counsel, Plaintiffs, Plaintiffs’ Class Counsel, Releasees
and/or the Settlement Administrator based on any determinations, distributions,
or awards made in good faith with respect to any Claim Form.  This provision
does not affect or limit in any way the right of review by the Court of any
disputed Claim Forms as provided in this Settlement Agreement.

 

B.                                    Non-Enforcement/Non-Use of Certain
Provisions in Major Chain Merchant Services Agreements

 

17.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not enforce Section 3(b) in its Merchant
Services Agreement with the TA Defendants or any one of them (or a similar
provision in any subsequent agreement), which provides that the TA Defendants or
any one of them must:

 

“refrain from any active sales effort to convert customers of Comdata to any
other third party billing, debit or credit program, or any active effort to
convert such customers to an in-house open account or billing program/system;
provided, however, that it is understood that this Section 3(b) does not
restrict or prohibit Merchant from maintaining its own billing, debit or credit
programs/systems and, provided, further, that Merchant may participate in the
billing, debit or credit programs of other third party billing service
companies.  Additionally, this Section 3(b) shall not be construed to restrict
or prohibit Merchant from identifying and engaging trucking companies using
criteria other than being a Comdata customer for the marketing, promotion and
sales by Merchant of Merchant’s various billing, debit or credit
programs/systems or acceptance of other billing, debit or credit systems at
Merchant, and in any case, the foregoing does not prohibit Merchant from
accepting the request of a Comdata customer to

 

25

--------------------------------------------------------------------------------


 

use or convert to a Merchant billing, debit or credit program/system or other
service or system or acceptance of another third party billing, debit or credit
system on that customer’s behalf.”

 

and for a period of five (5) years from the Preliminary Approval Date, Comdata
will not enforce or include any similar provision preventing the TA Defendants
or any one of them from active sales efforts to convert fleet customers of
Comdata to any other billing program, including in-house open accounts.

 

18.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not enforce Section 3(b) in its Merchant
Services Agreement with Love’s (or a similar provision in any subsequent
agreement), which provides that Love’s must:

 

“refrain from any active, targeted sales effort to convert customers of
[Comdata] from [Comdata] payment methods to any third party fuel card or billing
program; provided, however, that it is understood that this Section 3(b) does
not restrict or prohibit Merchant from maintaining its own billing, debit or
credit programs/systems and, provided, however, that it is understood that this
Section 3(b) does not restrict or prohibit Service Center from maintaining its
own fuel card or billing program or participating in the fuel cards or billing
programs of third parties.  Additionally, this Section 3(b) does not (and shall
not be construed to) restrict or prohibit Service Center from identifying
customers using criteria other than being a Comdata customer for the marketing,
promotion and sales by Service Center of Service Center’s fuel card or billing
program, or acceptance of other fuel cards or billing programs at Service
Center, and in any case, the foregoing does not prohibit Service Center from:
(1) accepting the request of a Comdata customer to use or convert to a Service
Center fuel card or billing program or another third party fuel card or billing
program; or (2) participating in any conversion (or proposed conversion) of a
Comdata customer to a third party fuel card or billing program if either:
(a) Service Center has the ability to grow the amount of fuel volumes purchased
by any Comdata customer from Service Center, or (b) the amount of fuel volumes
committed to Service Center by any Comdata customer are at risk of reduction”

 

and for a period of five (5) years from the Preliminary Approval Date, Comdata
will not enforce or include any similar provision preventing Love’s from active
sales efforts to convert fleet customers of Comdata to any other billing
program, including in-house open accounts.

 

26

--------------------------------------------------------------------------------


 

19.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not enforce or insert in Merchant
Services Agreements with any Major Chain, any provision that requires that Major
Chain to refrain from active sales efforts to convert fleet customers of Comdata
to any other billing program, including in-house open accounts, including any
provision similar to the provisions described above in Paragraphs 17 and 18.

 

20.                               Comdata agrees that for a period of five
(5) years from the Preliminary Approval Date, it will not include or enforce in
any Merchant Services Agreement with any Major Chain a provision that would
require that Major Chain to pay to Comdata a Merchant Transaction Fee that is
equal to or greater than the highest Merchant Transaction Fee paid by that Major
Chain to any other competing OTR Fleet Card supplier.

 

C.                                    Non-Enforcement/Modification of Certain
Provisions in Settlement Class Member Merchant Services Agreements

 

21.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not enforce in existing Settlement Class
Member Merchant Services Agreements and will not insert in new agreements with
Settlement Class Members any provision that requires such merchants to refrain
from active sales efforts to convert fleet customers of Comdata to any other
billing program, including in-house open accounts.  For the sake of clarity, an
example of the contractual provision referenced herein can be found in Section
3(b) of the sample Comdata Merchant Services Agreement attached as Exhibit “I”.

 

22.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not enforce in existing Settlement
Class Member Merchant Services Agreements and will not insert in new agreements
with Settlement Class Members any provision that requires such merchants to pay
to Comdata and/or its cardholders an amount equal to the amount of any rebates
or discounts per gallon of fuel purchased which the merchant pays to any other

 

27

--------------------------------------------------------------------------------


 

competing OTR Fleet Card issuer and/or its cardholders.  For avoidance of doubt,
this means that Comdata shall not bar any merchant accepting any payment card
offered by Comdata from offering a more favorable discount to a trucker or fleet
using a rival OTR Fleet Card than that merchant offers to fleets or truckers
using Comdata.  For the sake of clarity, an example of the contractual provision
referenced herein can be found in Section 3(g) of the sample Comdata Merchant
Services Agreement attached as Exhibit “I”.

 

23.                               Comdata agrees that any provision in existing
Settlement Class Member Merchant Services Agreements or in new Merchant Services
Agreements with Settlement Class Members that obligates the merchant to charge
Comdata cardholders its “lowest cash price” shall only obligate such merchants
to charge Comdata cardholders the Lowest Posted Cash Price, and not the credit
price, if such merchant charges a higher credit price.  Nothing in any such
provision shall preclude any Settlement Class Member from offering additional
discounts or rebates from the Lowest Posted Cash Price to a trucker or fleet
using a rival OTR Fleet Card and Comdata further states that the offering of any
such discount or rebate by such merchant shall not trigger any of the
obligations with regard to surcharging set forth in Paragraph 25 below.  For the
sake of clarity, an example of the contractual provision referenced herein can
be found in Section 3(c) of the sample Comdata Merchant Services Agreement
attached as Exhibit “I”.

 

24.                               For a period of five (5) years from the
Preliminary Approval Date, Comdata will not seek to include in any Merchant
Services Agreement with any Settlement Class Member a most favored nations
clause or other similar contractual provision that would require such merchant
to pay to Comdata a Merchant Transaction Fee that is equal to or greater than
the highest Merchant Transaction Fee paid by that merchant to any other OTR
Fleet Card issuer.

 

28

--------------------------------------------------------------------------------


 

25.                               For a period of five (5) years from the date
ninety (90) days after mailing of the Long Form Notice, Comdata will not enforce
in existing Settlement Class Member Merchant Services Agreements and will not
insert in new agreements with Settlement Class Members any provision that
completely prohibits such merchants from surcharging Comdata Proprietary
Transactions.  For the sake of clarity, an example of the contractual provision
referenced herein can be found in Section 3(d) of the sample Comdata Merchant
Services Agreement attached as Exhibit “I”.  During this five-year period,
Comdata shall not prohibit Settlement Class Members from surcharging that
portion of Comdata Proprietary Transactions on which a percentage fee is charged
(the “Qualifying Portion”) subject to the following conditions:

 

a.                                      A Settlement Class Member may impose a
surcharge on the Qualifying Portion of any Comdata Proprietary Transaction
provided that the surcharge does not exceed the difference between the
merchant’s Effective Comdata Proprietary Merchant Transaction Rate and the lower
of (i) the next highest rate (after Comdata) charged to the merchant by
Comdata’s Principal OTR Fleet Card Competitors, or (ii) a set amount of 1.5
percent.

 

b.                                      If a Settlement Class Member elects to
impose a surcharge on the Qualifying Portion of any Comdata Proprietary
Transactions, it must do so for all Comdata Proprietary Transactions performed
by fleets at its locations and shall not be permitted to grant exemptions for
particular fleet customers, provided, however, that the merchant is not required
to surcharge fleets or truckers that are covered by a Custom-Fee Arrangement at
that particular location.

 

c.                                       The ability to surcharge the Qualifying
Portion of Comdata Proprietary Transactions pursuant to sub-paragraph (a) above
shall not apply if any of the merchant’s then-existing Merchant Services
Agreement with any of Comdata’s Principal OTR Fleet Card

 

29

--------------------------------------------------------------------------------


 

Competitors prohibits that merchant from levying a surcharge on transactions in
which that Principal OTR Fleet Card Competitor’s OTR Fleet Card is presented for
payment.

 

d.                                      A Settlement Class Member wishing to
impose a surcharge on the Qualifying Portion of any Comdata Proprietary
Transactions subject to the terms and conditions set forth herein shall notify
Comdata thirty (30) days before implementing the surcharge by completing and
submitting a form to be made available by Comdata to all Settlement
Class Members upon email request to surcharge@comdata.com and provided with any
new Merchant Services Agreement presented to a Settlement Class Member, which
shall require the merchant to specifically identify the next highest rate (after
Comdata) charged to the merchant by the applicable Principal OTR Fleet Card
Competitor, and to attach the portion of the pertinent contract reflecting the
rate and duration of the agreement unless prohibited by a confidentiality
provision, in which case, the merchant will provide to Comdata a statement under
oath (a template for which will be made available by Comdata upon request)
setting forth (i) the rate of the next highest Principal OTR Fleet Card
Competitor, (ii) the identity of that Principal OTR Fleet Card Competitor
(unless prohibited by a confidentiality provision in the pertinent contract),
and (iii) the start and end dates of the pertinent agreement with that OTR Fleet
Card Competitor.  Nothing in this Paragraph shall preclude a Settlement
Class Member from surcharging the difference between the merchant’s Effective
Comdata Proprietary Merchant Transaction Rate and 1.5% in the event the
next-highest rate charged by a Principal OTR Fleet Card Competitor is less than
1.5%.  If Comdata agrees to match the next-highest rate charged by the OTR Fleet
Card Competitor within the thirty-day period, the Settlement Class Member shall
not be permitted to impose a surcharge on Comdata Proprietary Transactions.

 

30

--------------------------------------------------------------------------------

 

e.                                       A Settlement Class Member electing to
impose a surcharge on any Comdata Proprietary Transaction shall prominently
disclose through signage at the diesel fuel pump (i) that the merchant (as
opposed to Comdata) is imposing a surcharge, (ii) the amount of the surcharge
being imposed, and (iii) the fact that the surcharge being imposed does not
exceed the difference between the merchant’s Effective Comdata Proprietary
Merchant Transaction Rate and the lower of (a) the next highest rate (after
Comdata) charged to the merchant by a Principal OTR Fleet Card Competitor, or
(b) a set amount of 1.5 percent.

 

f.                                        The required disclosure described in
sub-paragraph (e) above shall not include language that could be deemed to
disparage Comdata or its products and such disclosure shall otherwise comply
with all applicable state and federal laws regarding misleading or deceptive
disclosures.  A factual statement that the surcharge was implemented because of
the cost of Comdata’s Merchant Transaction Fee to the Settlement Class Member
shall not violate this provision.

 

g.                                       Nothing in this Settlement Agreement
shall preclude Comdata from truthfully advising its fleet customers that a
Settlement Class Member imposes a surcharge on the Qualifying Portion of its
Comdata Proprietary Transactions as long as in doing so, Comdata acknowledges in
its first communication that the merchant’s ability to choose to impose a
surcharge was obtained through a lawsuit settlement agreement executed by
Comdata and that the surcharge does not exceed the difference between the
merchant’s Effective Comdata Proprietary Merchant Transaction Rate and the lower
of (i) the next highest rate (other than Comdata) charged to the merchant by a
Principal OTR Fleet Card Competitor, or (ii) a set amount of 1.5 percent.  In
any such communications with fleet customers, Comdata may not include language
that could be deemed to disparage any Settlement Class Member or its products

 

31

--------------------------------------------------------------------------------


 

or services and such disclosure shall otherwise comply with all applicable state
and federal laws regarding misleading or deceptive disclosures.

 

h.                                      A Settlement Class Member electing to
impose a surcharge on the Qualifying Portion of any Comdata Proprietary
Transaction shall be required before implementing the surcharge to have
installed on an eligible point-of-sale device an update that will facilitate the
processing of a transaction on which a surcharge is imposed.  This update will
be distributed by Comdata to the supplier of Settlement Class Member’s eligible
point-of-sale device within sixty (60) days of the mailing of Long Form Notice. 
Any costs or expenses associated with the development and distribution of the
update described in this Paragraph, as well as costs associated with correcting
any system-wide defect in this update that would materially impair a Settlement
Class Member with an eligible point-of-sale device from exercising its rights
under this Paragraph shall be borne by Comdata.  Upon installation of the
update, the eligible point-of-sale device shall generate a receipt that displays
the surcharge as a separate line item, which shall be supplied to the driver by
the merchant at the point-of-sale.  If a Settlement Class Member wishing to
impose a surcharge pursuant to this Paragraph does not have an eligible
point-of-sale device on which the update described herein can be installed, it
may still impose a surcharge on the Qualifying Portion of its Comdata
Proprietary Transactions, provided that it produces and furnishes to the driver
at the point-of-sale documentation setting forth, at a minimum, the products
purchased, the prices of those products, and the amount of the surcharge
imposed.

 

i.                                          Any Settlement Class Member electing
to impose a surcharge pursuant to this Paragraph shall bear sole responsibility
for complying with any applicable state laws that prohibit, limit or otherwise
govern surcharging.

 

32

--------------------------------------------------------------------------------


 

D.                                    Good Faith Negotiations with Buying Groups

 

26.                               Within six months after the Final Effective
Date, each of the Buying Groups, in its discretion, may engage in and complete
at least one bi-lateral negotiation with Comdata in which both parties (Comdata,
on the one hand, and the Buying Group, on the other) will attempt in good faith
to reach a commercially reasonable agreement regarding, inter alia, the rates
and commercial terms for Comdata Proprietary Transactions between Comdata and
merchant members of those Buying Groups that are members as of July 1, 2014.  It
shall be incumbent on any of the Buying Groups in such negotiations to
demonstrate in any negotiation pursuant to this Paragraph an ability to bring
tangible economic value to Comdata in addition to existing transaction volume. 
Comdata shall exercise its discretion and business judgment in good faith:
(a) in determining whether a proposal sets forth tangible economic value to
Comdata in addition to existing transaction volume; (b) in negotiations related
to such proposals; and (c) in making its determination whether to accept or
reject a proposal.  Notwithstanding the foregoing, the exercise of good faith by
Comdata shall not impose an obligation on Comdata to provide a discounted
Merchant Transaction Fee rate to some or all of the Buying Groups or their
members, but if a discounted Merchant Transaction Fee rate is provided by
Comdata to the membership of any Buying Group, such discounted Merchant
Transaction Fee rate and any other accompanying commercial terms shall be
memorialized in a separate agreement with the Buying Group.

 

27.                               Any claim by any Buying Group that Comdata has
failed to discharge its obligations under Paragraph 26 above to negotiate in
good faith shall be initiated within twelve (12) months of the Final Effective
Date and shall be resolved in mandatory arbitration before Professor Eric D.
Green (the “Arbitrator”) in which both Comdata and the Buying Group must be
represented by counsel.  In any such arbitration proceeding, the Buying Group
will be

 

33

--------------------------------------------------------------------------------


 

required to establish any failure by Comdata to exercise good faith in
negotiations by clear and convincing evidence, and, in all events, if bad faith
by Comdata is established, the remedy available to the Buying Group will be
limited to declaratory relief, and no other relief.  At the conclusion of any
such arbitration proceeding, the Arbitrator shall have the discretion to award
attorneys’ fees and costs to the prevailing party in any arbitration between a
Buying Group and Comdata pursuant to this Paragraph should he conclude that the
losing party brought the matter to arbitration or defended the arbitration in
bad faith or generally brought claims or made arguments that did not have a
reasonable possibility of succeeding.  In the event that Professor Green is
unable to serve as the Arbitrator, Plaintiffs’ Class Counsel and Comdata’s
Counsel will meet and confer with regard to a mutually agreeable alternative who
shall conduct the arbitration consistent with the terms of this Paragraph. 
Arbitration shall be the exclusive means of challenging Comdata’s obligations
under Paragraph 26 of this Settlement Agreement.

 

28.                               No Opt-Out shall have any rights under any
contract that may be reached between a Buying Group and Comdata pursuant to
negotiations authorized by Paragraphs 26.  Nothing in this Paragraph shall be
construed as limiting discussions, negotiations or contractual relationships not
covered by the terms of this Settlement Agreement.

 

29.                               Nothing in Paragraphs 26 of this Settlement
Agreement shall limit the ability of Comdata to, in its own sole discretion, set
Merchant Transaction Fee rates, whether default rates or rates applicable to
individual Settlement Class Members, groups of Settlement Class Members, or
Buying Groups.  Nor shall anything in Paragraphs 26 of this Settlement Agreement
impose any limitation upon any other conduct of any Releasee not expressly
addressed by the terms hereof.

 

34

--------------------------------------------------------------------------------


 

VI.                               RELEASE, WAIVER AND COVENANT NOT TO SUE

 

30.                               The Parties agree to the following Release,
waiver and covenant not to sue, which shall take effect on the Final Approval
Date.

 

31.                               In consideration for the relief described
above, Plaintiffs and each Settlement Class Member, as well as their respective
past, present or future officers, directors, stockholders, members, agents,
employees, partners, trustees, parents, subsidiaries, divisions, affiliates,
heirs, administrators, purchasers, predecessors, successors, assigns and any
other legal representatives, agree to dismiss with prejudice all claims against
the Releasees, and grant to each Releasee the broadest general release and
covenant not to sue allowed by law, which shall unconditionally and forever bar
Plaintiffs and Settlement Class Members from bringing, prosecuting, or
participating in any and all claims, known or unknown, that Plaintiffs or
Settlement Class Members brought or could have brought against the Defendants as
of the Final Approval Date that arise out of, in whole or in part, or relate in
any way to the subject matter of, or conduct alleged in, the Operative
Class Complaint in the Actions, as well as any prior complaints filed in the
Actions.  This Release does not release any claims relating to conduct occurring
or actions taken by any of the Defendants or Releasees after the Final Approval
Date except to the extent that such claims (a) pertain to the terms of Comdata’s
Merchant Services Agreements, either with Settlement Class Members or the Major
Chains, as modified by the prospective relief described above, or (b) are based
upon conduct or activity that is expressly required by or consistent with the
terms of this Settlement Agreement, in which case such claims (except to the
extent they relate to any breach of this Settlement Agreement) are expressly
released herein.  Nor does this Settlement Agreement release any claims
(a) arising out of contractual terms imposed or offered by any OTR Fleet Card
issued by any entity other than Comdata, but only where such OTR Fleet Card is
generally made

 

35

--------------------------------------------------------------------------------


 

available for acceptance by Truck Stops and Retail Fueling Facilities and is not
exclusive to any particular Major Chain;  or (b) involving standard commercial
disputes arising in the ordinary course of business, such as disputes regarding
lines of credit or other related credit relations, individual chargeback
disputes, misappropriation of cardholder data or invasion of privacy, and
compliance with technical specifications for acceptance of any Comdata product
or other product sold by Defendants.  Further, nothing in this Release shall
preclude any action to enforce the terms of the Settlement Agreement.

 

32.                               Without limiting the foregoing, and although
the operative pleadings, filings and transcripts speak for themselves, and shall
govern the scope of the claims released and forever barred under this Settlement
Agreement and that are subject to any covenant not to sue set forth in this
Settlement Agreement, and subject to the limitations and exclusions set out in
Paragraph 31 above, claims based on the following are specifically released,
barred, and subject to the covenant not to sue set forth herein:

 

a.                                      Comdata’s and Ceridian’s alleged
monopoly or market power in supposed markets for OTR Fleet Cards or
point-of-sale devices that route OTR Fleet Cards, or any other similar markets;

 

b.                                      the alleged inflation of the Comdata
Merchant Transaction Fee paid by merchants as a result of alleged
anticompetitive conduct of Comdata or any other Defendant;

 

c.                                       the so-called fee restructuring under
which Comdata and Ceridian in or around 2000 and 2001 changed its Merchant
Transaction Fee structure for non-Major Chain merchants and required those
merchants to pay Comdata Merchant Transaction Fees based on a percentage of the
face amount of the transaction while retaining a flat Merchant Transaction Fee
structure for the Major Chains;

 

36

--------------------------------------------------------------------------------


 

d.                                      any alleged conspiracy between and among
Comdata, Ceridian and/or any of the Major Chains with regard to any payment
instrument, payment method, or point-of-sale device provided by Comdata;

 

e.                                       the non-issuance of an OTR Fleet Card
by each of the Major Chains, and in particular, the claim that such decision was
the result of an agreement, including without limitation any oral agreement,
written contract or letter of intent, between or among the Major Chains, and
Comdata and/or Ceridian;

 

f.                                        the non-acceptance of the TCH Card by
each of the Major Chains, and in particular the claim that such decision was the
result of an agreement between or among the Major Chains, and Comdata and/or
Ceridian;

 

g.                                       the provisions in Comdata’s past and/or
present Merchant Services Agreements and any other oral or written agreements or
understandings between Comdata and/or Ceridian and the Major Chains, including
without limitation, the provisions that Plaintiffs have described as the
transaction fee MFN, the fuel discount MFN, the active sales ban, the
no-surcharge rule, the honor-all-cards rule, and the lowest cash price
provision, and any other similar so-called anti-steering provision in Comdata’s
Merchant Services Agreements with any one of the Major Chains;

 

h.                                      the provisions in Comdata’s past and/or
present Merchant Services Agreements with non-Major Chain merchants, including
without limitation the provisions that Plaintiffs have described as the fuel
discount MFN, the active sales ban, the no-surcharge rule, the honor-all-cards
rule, and the lowest cash price provision, and any other similar so-called
anti-steering provision in Comdata’s Merchant Services Agreements with any
non-Major Chain merchant;

 

37

--------------------------------------------------------------------------------


 

i.                                          any actions by Comdata and Ceridian
to discourage merchants or fleets from accepting or carrying an OTR Fleet Card
that competes with Comdata;

 

j.                                         any loyalty provisions in Comdata’s
cardholder agreements with fleets, including without limitation any minimum
volume commitment provision;

 

k.                                      any alleged use by Comdata and Ceridian
of its point-of-sale device that reads and routes OTR Fleet Cards to impair
competition among OTR Fleet Cards, including without limitations any claim that
Comdata programmed its point-of-sale device not to process or accept competing
OTR Fleet Cards;

 

l.                                          Ceridian’s conduct in engaging in
acquisitions which Plaintiffs claim had the purpose and effect of enabling
Comdata to monopolize the purported relevant markets, including but not limited
to Ceridian’s alleged acquisitions of Comdata, NTS, Inc., TIC, Archco, EDS,
Fleet Services, Saunders, Inc., IAES, CCIS, and TCC, and Trendar;

 

m.                                  Ceridian’s alleged alter ego liability
arising out of its actions in allegedly overseeing, supervising, actively
managing, extending credit to, setting rates and policy for, directing,
instructing, and/or being extensively involved with Comdata, including but not
limited to in Comdata’s negotiations with Major Chains, fleets and other
customers; and

 

n.                                      Ceridian’s alleged direct liability
arising out of its actions in allegedly conspiring with, threatening,
negotiating with, and/or forming agreements with the Major Chains.

 

33.                               Plaintiffs and the Settlement Class Members
expressly agree that this Release, the Final Order, and the Final Judgment are,
will be, and may be raised as a complete defense to, and will preclude any
action or proceeding encompassed by, this Release.

 

34.                               Plaintiffs and the Settlement Class Members
shall not now or hereafter institute, maintain, prosecute, assert, and/or
cooperate in the institution, commencement, filing, or

 

38

--------------------------------------------------------------------------------


 

prosecution of any suit, action, and/or proceeding, against the Releasees,
either directly or indirectly, on their own behalf, on behalf of a class, or on
behalf of any other person or entity with respect to the claims, causes of
action and/or any other matters released through this Settlement Agreement.

 

35.                               Plaintiffs and the Settlement Class Members
acknowledge that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true concerning the subject matter of the Action and/or the
Release herein.  Nevertheless, it is the intention of Plaintiffs’ Class Counsel,
Plaintiffs, and the Settlement Class Members in executing this Settlement
Agreement to fully, finally and forever settle, release, discharge, and hold
harmless all such matters, and all claims relating thereto which exist,
hereafter may exist, or might have existed (whether or not previously or
currently asserted in any action or proceeding) with respect to the Action,
except as otherwise stated in this Settlement Agreement.

 

36.                               Plaintiffs expressly understand and
acknowledge, and all Plaintiffs and Settlement Class Members will be deemed by
Final Order and the Final Judgment to acknowledge and waive Section 1542 of the
Civil Code of the State of California, which provides that:  “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” 
Plaintiffs and the Settlement Class Members expressly waive and relinquish any
and all rights and benefits that they may have under, or that may be conferred
upon them by, the provisions of Section 1542 of the California Civil Code, or
any other law of any state or territory

 

39

--------------------------------------------------------------------------------


 

that is similar, comparable or equivalent to Section 1542, to the fullest extent
they may lawfully waive such rights.

 

37.                               Plaintiffs represent and warrant that they are
the sole and exclusive owners of all claims that they personally are releasing
under this Settlement Agreement.  Plaintiffs further acknowledge that they have
not assigned, pledged, or in any manner whatsoever, sold, transferred, assigned
or encumbered any right, title, interest or claim arising out of or in any way
whatsoever pertaining to the Actions, including without limitation, any claim
for benefits, proceeds, or value under the Actions, and that Plaintiffs are not
aware of anyone other than themselves claiming any interest, in whole or in
part, in the Actions or in any benefits, proceeds, or values under the Actions.

 

38.                               Settlement Class Members submitting a Claim
Form shall represent and warrant therein that they are the sole and exclusive
owner of all claims that they personally are releasing under the Settlement
Agreement and that they have not assigned, pledged, or in any manner whatsoever,
sold, transferred, assigned or encumbered any right, title, interest or claim
arising out of or in any way whatsoever pertaining to the Actions, including
without limitation, any claim for benefits, proceeds, or value under the
Actions, and that such Settlement Class Member(s) are not aware of anyone other
than themselves claiming any interest, in whole or in part, in the Actions or in
any benefits, proceeds, or values under the Actions.

 

39.                               Without in any way limiting its scope, and,
except to the extent otherwise
specified in the Settlement Agreement, this Release covers by example and
without limitation, any and all claims for reasonable attorneys’ fees, costs,
expert fees, consultant fees, interest, litigation fees, costs, or any other
fees, costs, and/or disbursements incurred by any attorneys,

 

40

--------------------------------------------------------------------------------

 

Plaintiffs’ Class Counsel, Plaintiffs, or Settlement Class Members who claim to
have assisted in conferring the benefits under this Settlement upon the
Settlement Class.

 

40.                               In consideration for the Settlement, the
Releasees shall be deemed to have, and by operation of the Final Order and Final
Judgment shall have, released Plaintiffs’ Class Counsel and each current and
former Plaintiff from any and all causes of action that were or could have been
asserted pertaining solely to the conduct in filing and prosecuting the
litigation or in settling the Action.

 

41.                               Plaintiffs and Plaintiffs’ Class Counsel
hereby agree and acknowledge that the provisions of this Release together
constitute an essential and material term of the Settlement Agreement and shall
be included in any Final Order and Final Judgment entered by the Court.

 

VII.                          PRELIMINARY APPROVAL

 

42.                               As soon as is practicable following the
signing of this Settlement Agreement by all Parties, but not later than March 4,
2014, and separately from any motions for an Attorneys’ Fee Award, Reimbursement
for Costs and Expenses, or for Plaintiffs’ Service Awards, Plaintiffs and
Plaintiffs’ Class Counsel will request, and Defendants will not oppose, the
entry by the Court of a Preliminary Approval Order (substantially in the form
attached at Exhibit “F”):

 

a.                                      Finding that the requirements for
provisional certification of the Settlement Class have been satisfied,
appointing Plaintiffs as the representatives of the Settlement Class, and
Plaintiffs’ Class Counsel as counsel for the Settlement Class, and preliminarily
approving the settlement as being within the range of reasonableness such that
the Class Notice should be sent to the members of the Settlement Class;

 

b.                                      Approving the Class Notice and directing
that it shall be given as set forth in Section VIII of this Settlement
Agreement;

 

41

--------------------------------------------------------------------------------


 

c.                                       Scheduling the Fairness Hearing not
earlier than seventy-five (75) days following the Notice Date;

 

d.                                      Appointing the Settlement Administrator;

 

e.                                       Authorizing the payment of Settlement
Administration Costs reasonably incurred by the Settlement Administrator and
those entities or consultant, such as Econ One, Inc. (“Econ One”), working with
the Settlement Administrator;

 

f.                                        Finding that the Escrow Account is to
be a “Qualified Settlement Fund” as defined in Section 1.468B-1(c) of the
Treasury Regulations;

 

g.                                       Providing that members of the
Settlement Class will have until the Claim Bar Date to submit Claim Forms;

 

h.                                      Providing that any objections by any
Settlement Class Member shall be heard and any papers submitted in support of
said objections shall be considered by the Court at the Fairness Hearing only
if, on or before the date(s) specified in the Class Notice and Preliminary
Approval Order, such Settlement Class Member follows the procedures set forth in
this Settlement Agreement and approved by the Court;

 

i.                                          Establishing dates by which the
Parties shall file and serve all papers in support of the application for final
approval of the settlement and/or in response to any valid and timely
objections;

 

j.                                         Providing that all Settlement
Class Members will be bound by the Final Order and Final Judgment dismissing the
Actions with prejudice unless such member of the Settlement Class timely submits
to the Settlement Administrator a valid written request for exclusion in
accordance with this Settlement Agreement and the Class Notice;

 

42

--------------------------------------------------------------------------------


 

k.                                      Providing that, pending the Fairness
Hearing, Plaintiffs, or any of them, are enjoined from commencing or
prosecuting, either directly or indirectly, any action asserting any of the
Released Claims against any of the Releasees; and

 

l.                                          Issuing other related orders to
effectuate the preliminary approval of the Settlement Agreement.

 

43.                               Following the entry of the Preliminary
Approval Order, the Class Notice shall be given and published in the manner
directed and approved by the Court.  The Parties agree that the methods of
Class Notice contemplated by this Settlement Agreement are valid and effective,
that they provide reasonable notice to the Settlement Class, and that they
represent the best practicable notice under the circumstances.

 

44.                               Upon entry of the Preliminary Approval Order,
Plaintiffs, Plaintiffs’ Class Counsel, Defendants, Releasees, and Defense
Counsel agree to use reasonable and good faith efforts to effectuate the Court’s
final approval of this Settlement Agreement, including filing the necessary
motion papers and scheduling any necessary hearings for a date and time that are
convenient for the Court.

 

VIII.                     CLASS NOTICE AND ADMINISTRATION

 

45.                               Class Notice will be accomplished through a
combination of Publication Notice, notice through the Settlement Website, and
Long Form Notice, each of which is described below, as specified in the
Preliminary Approval Order, the Declaration of the Settlement Administrator
(attached hereto as Exhibit “J”), and this Settlement Agreement and in order to
comply with all applicable laws, including but not limited to, Fed. R. Civ. P.
23, the Due Process Clause of the United States Constitution, and any other
applicable statute, law or rule.

 

43

--------------------------------------------------------------------------------


 

46.                               Beginning not later than twenty-eight (28)
days following the Court’s entry of the Preliminary Approval Order (the Notice
Date), the Settlement Administrator shall send the Long Form Notice
substantially in the form attached hereto as Exhibit “D”, by U.S. first class
mail, proper postage prepaid, to the last known address of those members of the
Settlement Class that can reasonably be identified (by merchant name and
address) in Comdata’s FMLog transaction database.

 

47.                               To aid with effectuating dissemination of the
Long Form Notice, within seven (7) business days after the Court enters the
Preliminary Approval Order, Comdata shall, at its own expense, provide
Plaintiffs with Comdata’s FMLog transaction data in the same form that Comdata
produced it to Plaintiffs during discovery in the Actions for the entire
Settlement Class Period to the extent such data has not already been produced to
Plaintiffs’ Class Counsel.

 

48.                               Beginning not later than twenty-eight (28)
days following the Court’s entry of the Preliminary Approval Order, the
Settlement Administrator shall cause the publication of the Publication Notice,
substantially in the form attached hereto as Exhibit “G”, in such appropriate
trade publications as may be agreed upon by the Parties and as may be necessary
to ensure the best notice that is practicable under the circumstances,
including, for example, NACS (National Association for Convenience and Fuel
Retailing) Magazine and/or NATSO’s weekly e-newsletter.

 

49.                               As soon as practicable following the Court’s
entry of the Preliminary Approval Order, but before dissemination of the Long
Form Notice and the Publication Notice, the Settlement Administrator shall
establish the dedicated Settlement Website, Post Office Box, and toll-free
telephone line for providing notice and information to the members of the
Settlement Class.  The website shall include, at least, the Long Form Notice, a
sample Claim Form, and such

 

44

--------------------------------------------------------------------------------


 

other materials, in .pdf format, as would be necessary or appropriate to
reasonably inform Settlement Class members regarding the settlement.

 

50.                               In addition to its availability on the
Settlement Website, the Settlement Administrator shall send via first-class
mail, the Long Form Notice to those persons who request it in writing or through
the toll-free telephone number.

 

51.                               Without limiting the foregoing provisions, the
Settlement Administrator shall be responsible for, without limitation:
(a) printing, mailing, or arranging for the mailing of the Long Form Notices;
(b) handling returned mail not delivered to members of the Settlement Class;
(c) arranging for the publication of the Publication Notice; (d) attempting to
obtain updated address information for any Long Form Notices returned without a
forwarding address; (f) responding to requests for Long Form Notice;
(g) receiving and maintaining on behalf of the Court any correspondence
regarding requests for exclusion and/or objections to the settlement;
(h) forwarding written inquiries to Plaintiffs’ Class Counsel or their designee
for a response, if warranted; (i) establishing a post-office box for the receipt
of any correspondence; (j) responding to requests from Plaintiffs’
Class Counsel; (k) establishing a website to which members of the Settlement
Class may refer for information about the Actions and the settlement;
(l) fulfilling any escheatment obligations that may arise; and (m) otherwise
implementing and/or assisting with the dissemination of the Class Notice.  The
Settlement Administrator shall also be responsible for, without limitation,
implementing the terms of the Claim Process and related administrative
activities.

 

52.                               Not later than ten (10) days before the date
of the Fairness Hearing, Plaintiffs’ Class Counsel shall file with the Court a
Declaration from the Settlement Administrator (a)

 

45

--------------------------------------------------------------------------------


 

containing a list of Opt-Outs, if any, that have excluded themselves from the
settlement; and (b)   outlining the scope, method and results of the Notice
Program.

 

53.                               Not later than ten (10) days after the
Settlement Agreement is filed with the Court, the Settlement Administrator on
behalf of each Defendant shall send to each appropriate State and Federal
official the materials specified in 28 U.S.C. § 1715 and otherwise comply with
its terms. The identities of such officials and the content of the materials
shall be mutually agreeable to the Parties.  The Parties and their counsel agree
to cooperate fully with the Settlement Administrator in order to ensure timely
notice is provided by the Settlement Administrator to each appropriate State and
Federal official and to use their best efforts to ensure that the Settlement
Administrator timely issues such notice.

 

54.                               Settlement Administration Costs, including,
but not limited to, costs and expenses for the Class Notice and the Settlement
Administrator, including those of any third-party vendors used to perform tasks
necessary for the implementation or effectuation of the Class Notice, shall be
allocated by and among the Comdata/Ceridian Settlement Fund, the Love’s
Settlement Fund, the Pilot Settlement Fund, and the TA Settlement Fund on a pro
rata basis until such time that such accounts are combined into the Aggregate
Settlement Fund following the Final Effective Date.  After the creation of the
Aggregate Settlement Fund, any further payments or distributions for Settlement
Administration Costs and any other costs and expenses ordered by the Court shall
be paid from the Aggregate Settlement Fund.  For avoidance of doubt, in no event
shall any Releasee have any obligation, responsibility, or liability with
respect to the Settlement Administrator, the Class Notice, or the exclusion
procedures, including with respect to the costs, administration expenses, or any
other charges for any notice and exclusion procedures.

 

46

--------------------------------------------------------------------------------


 

55.                               The Releasees are not and will not be
obligated to compute, estimate, or pay any Taxes on behalf of any Plaintiff, any
Settlement Class Member, Plaintiffs’ Class Counsel and/or the Settlement
Administrator.

 

56.                               If the Settlement Administrator makes a
material or fraudulent misrepresentation to, or conceals requested material
information from, Plaintiffs’ Class Counsel, any Defendant, or any Defense
Counsel, then the Party to whom the misrepresentation is made shall, in addition
to any other appropriate relief, have the right to demand that the Settlement
Administrator immediately be replaced.  If the Settlement Administrator fails to
perform adequately, the Parties may unanimously agree to remove the Settlement
Administrator.  Under such circumstances, the other Party (or Parties) shall not
unreasonably withhold consent to remove the Settlement Administrator, but
removal of the Settlement Administrator shall occur only after Defense Counsel
and Plaintiffs’ Class Counsel have attempted to resolve any disputes regarding
the retention or dismissal of the Settlement Administrator in good faith, and,
if they are unable to do so, after the matter has been referred to the Court for
resolution.

 

IX.                              REQUESTS FOR EXCLUSION FROM THE SETTLEMENT
CLASS

 

57.                               Persons or entities in the Settlement
Class may elect to opt out of the settlement, relinquishing their rights to
benefits hereunder; provided, however, that any such person or entity who or
which owns or operates multiple Truck Stop or Retail Fueling Facility locations
may not opt out only some but not all such locations from the Settlement Class. 
For avoidance of doubt, that means that any such persons or entities who or
which operate multiple Truck Stop or Retail Fueling Facility locations must
remain fully in the Settlement Class, or fully exclude itself and all of its
locations from the settlement.

 

47

--------------------------------------------------------------------------------


 

58.                               Opt-Outs will not release their claims
pursuant to this Settlement Agreement.  Any member of the Settlement
Class wishing to opt out of the settlement must send to the Settlement
Administrator a letter including its name, address, and telephone number and
providing a clear statement communicating that it elects to be excluded from the
Settlement Class, does not wish to be a Settlement Class Member, and elects to
be excluded from any judgment entered pursuant to the Settlement.  Any request
for exclusion or opt out must be postmarked on or before the opt-out deadline
provided in the Court’s Preliminary Approval Order.  The date of the postmark on
the return mailing envelope shall be the exclusive means used to determine
whether a request for exclusion has been timely submitted.

 

59.                               Any Opt-Out may not file an objection to the
settlement and shall be deemed to have waived any rights or benefits under this
settlement.

 

60.                               Not later than five (5) business days after
the deadline for submission of requests for exclusion or opt out, the Settlement
Administrator shall provide to Plaintiffs’ Class Counsel a complete list of
Opt-Outs together with copies of the opt-out requests and any other related
information.  Plaintiffs’ Class Counsel shall provide the complete list of
Opt-Outs with copies of the opt-out requests and any other information relating
to Opt-Outs furnished to Plaintiffs’ Class Counsel by the Settlement
Administrator within two (2) business days of receiving them to Defense Counsel.

 

61.                               Any member of the Settlement Class who does
not file a valid and timely written request for exclusion as provided in this
Section shall be bound by all subsequent proceedings, orders and judgments in
the Actions, including, but not limited to, the Release, the Final Order, and
the Final Judgment, even if such Settlement Class Member has litigation pending
or

 

48

--------------------------------------------------------------------------------


 

subsequently initiates litigation against any Releasee relating to the claims
and transactions released in the Actions.

 

X.                                   OBJECTIONS TO THE SETTLEMENT

 

62.                               Any Settlement Class Member who wishes to
object to the fairness, reasonableness, or adequacy of any aspect of the
settlement, must deliver to the Settlement Administrator and file with the
Court, so that it is received on or before the date ordered by the Court, a
written statement setting forth that Settlement Class Member’s objection and any
supporting brief it wishes to file.  Any such objection shall include a
statement of whether the Objector intends to appear and argue at the Fairness
Hearing.  Objectors may prepare, file, and serve the written objection and any
supporting brief on their own or through an attorney retained at their own
expense. The objection must include proof that the Objector falls within the
definition of the Settlement Class.

 

63.                               Any Objector who files and serves a written
objection may appear at the Fairness Hearing, either in person at their own
expense or through personal counsel hired at the Objector’s expense, to object
to the fairness, reasonableness, or adequacy of any aspect of the settlement. 
Objectors or their attorneys who intend to make an appearance at the Fairness
Hearing must deliver a notice of intention to appear to the Settlement
Administrator and file such notice of intention to appear with the Court, so
that it is filed and received by both on or before the date ordered by the
Court.

 

64.                               Objectors shall be entitled to all of the
benefits of the settlement if this Settlement Agreement and the terms contained
herein are approved, as long as the Objector complies with all requirements of
this Settlement Agreement applicable to Settlement Class Members, including the
timely and complete submission of Claim Forms and other requirements herein.

 

49

--------------------------------------------------------------------------------

 

XI.                              ATTORNEYS’ FEE AWARDS, REIMBURSEMENT FOR COSTS
AND EXPENSES AND PLAINTIFFS’ SERVICE AWARDS

 

65.                               After agreeing to the principal terms set
forth in this Settlement Agreement and the amount of compensation to the
Settlement Class, Plaintiffs’ Class Counsel and Defense Counsel discussed the
amount of any Attorneys’ Fee Award, any Reimbursement for Costs and Expenses,
and any Plaintiffs’ Service Award that Plaintiffs’ Class Counsel and Plaintiffs
would seek, subject to the approval of the Court.

 

66.                               The Parties agreed that any and all such
Attorneys’ Fee Awards, Reimbursement for Costs and Expenses, and Plaintiffs’
Service Awards shall be paid from the Aggregate Settlement Fund and the
Releasees shall have no obligation to pay any additional amounts above and
beyond the amount paid by each Defendant into the Escrow Account and used to
create the Comdata/Ceridian Settlement Fund, the Love’s Settlement Fund, the
Pilot Settlement Fund, and the TA Settlement Fund.

 

67.                               Although the reimbursement of litigation costs
and the attorneys’ fee amount to which Plaintiffs’ Class Counsel may be entitled
shall be determined by the Court, Defendants agree that they will not oppose any
application for (a) an award of attorneys’ fees by Plaintiffs’ Class Counsel up
to the amount of one-third of the $130 million Aggregate Settlement Fund  or
$43,333,333.33; and (b) reimbursement of reasonably incurred out of pocket costs
and expenses, as documented on the books and records of Plaintiffs’
Class Counsel, Plaintiffs, and the other firms, persons, and consulting
companies providing services to Plaintiffs and the Settlement Class in these
Actions, of an amount not to exceed $7.5 million.

 

68.                               Plaintiffs’ Class Counsel shall have the
discretion to allocate any Attorneys’ Fee Award and Reimbursement for Costs and
Expenses among themselves and any other law firms who represented Plaintiffs in
the Actions in a manner that Plaintiffs’ Class Counsel in good faith

 

50

--------------------------------------------------------------------------------


 

believes reflects the contributions of each to the prosecution and settlement of
the claims against Defendants in the Actions.

 

69.                               Plaintiffs’ Class Counsel may also petition
the Court for a Plaintiffs’ Service Award in the following amounts, reflecting
each Plaintiff’s contributions in terms of time, effort, and risk incurred in
connection with the Actions and for each Plaintiff’s efforts undertaken on
behalf of the Settlement Class in the following amounts: $150,000 for Marchbanks
Truck Service, Inc. d/b/a Bear Mountain Travel Stop; $75,000 for Gerald F.
Krachey d/b/a/ Krachey’s BP South, $75,000 for Walt Whitman Truck Stop, Inc.;
and $15,000 for Mahwah Fuel Stop. These amounts are separate and apart from any
amount these Plaintiffs may recover by submitting a Claim as provided herein.

 

70.                               The proceedings for the Court to determine the
amount of any Attorneys’ Fee Award, any Reimbursement for Costs and Expenses,
and any Plaintiffs’ Service Award, and the Court’s award of such attorneys’
fees, expenses, or service payments, are to be considered by the Court
separately from the Court’s consideration of the fairness, reasonableness, and
adequacy of the settlement.  Any Attorneys’ Fee Award, Reimbursement for Costs
and Expenses, or Plaintiffs’ Service Award shall be set forth in a fee and
expense award order separate from the Final Order and Final Judgment so that any
appeal of one shall not constitute an appeal of the other.  Any order or
proceedings relating to the application for an Attorneys’ Fee Award,
Reimbursement for Costs and Expenses, or for any Plaintiffs’ Service Award, or
any appeal from any order related thereto, or reversal or modification thereof,
will not operate to terminate or cancel this Settlement Agreement, or affect or
delay the Final Effective Date.

 

71.                               For avoidance of doubt, no Defendant shall be
liable for, or obligated to pay, any fees, expenses, costs, or disbursements to
any person or entity, either directly or indirectly, in

 

51

--------------------------------------------------------------------------------


 

connection with the Actions or the Settlement Agreement beyond the amount paid
by each Defendant into the Escrow Account and used to create the
Comdata/Ceridian Settlement Fund, the Love’s Settlement Fund, the Pilot
Settlement Fund, and the TA Settlement Fund.  Nor will any Defendant be
obligated to pay any Attorneys’ Fee Award, Reimbursement for Costs and Expenses
or Plaintiffs’ Service Award if the Final Effective Date does not occur.

 

72.                               Any Attorneys’ Fee Award, Reimbursement for
Costs and Expenses, or Plaintiffs’ Service Award awarded by the Court shall be
paid not earlier than thirty (30) days after the later of the Final Effective
Date or the expiration of any appeal period for any order making an Attorneys’
Fee Award, Reimbursement for Costs and Expenses or Plaintiffs’ Service Award or,
in the event of an appeal, the date on which all appeals therefrom, including
petitions for rehearing or reargument, petitions for rehearing en banc and
petitions for certiorari or any other form of review, have been finally disposed
of, concluded, or resolved.

 

XII.                         FINAL APPROVAL

 

73.                               Separately from any motions for an Attorneys’
Fee Award, any Reimbursement for Costs and Expenses, or any Plaintiffs’ Service
Awards, Plaintiffs and Plaintiffs’ Class Counsel agree to file with the Court,
and Defendants will not oppose, a motion and supporting papers seeking final
approval of this Settlement Agreement and for the entry of a Final Order and
Final Judgment substantially in the forms attached hereto as Exhibits “B” and
“C”:

 

a.                                      Determining that the Court has personal
jurisdiction over all Plaintiffs and Settlement Class Members, that the Court
has subject matter jurisdiction over the claims asserted in the Action, and that
venue is proper;

 

b.                                      Finally approving the Settlement
Agreement and settlement as fair, reasonable, and adequate, pursuant to Fed. R.
Civ. P. 23;

 

52

--------------------------------------------------------------------------------


 

c.                                       Finally approving and certifying the
Settlement Class for settlement purposes only;

 

d.                                      Finding that the Class Notice and
dissemination methodology complied with all laws, including, but not limited to,
the Due Process Clause of the United States Constitution, and was fair,
adequate, and sufficient, as the best practicable notice under the
circumstances, and as reasonably calculated to apprise members of the Settlement
Class of the Action, the Settlement Agreement, their objection rights, and their
exclusion rights;

 

e.                                       Dismissing the Action with prejudice
and without costs (except as provided for herein as to costs);

 

f.                                        Incorporating the Release set forth in
the Settlement Agreement and making the Release effective as of the Final
Approval Date;

 

g.                                       Listing all Opt-Outs;

 

h.                                      Certifying that the notification
requirements of the Class Action Fairness Act, 28 U.S.C. § 1715, have been met;

 

i.                                          Approving the Plan of Administration
and Distribution;

 

j.                                         Authorizing the Parties to implement
the terms of the Settlement Agreement;

 

k.                                      Permanently enjoining Plaintiffs and all
other Settlement Class Members and those subject to their control, from
commencing, maintaining, or participating in, or permitting another to commence,
maintain, or participate in on its behalf, any Released Claims against the
Releasees;

 

53

--------------------------------------------------------------------------------


 

l.                                          Retaining jurisdiction relating to
the administration, consummation, enforcement, and interpretation of the
Settlement Agreement and the Final Order and Final Judgment, and for any other
necessary purpose; and

 

m.                                  Issuing related Orders to effectuate the
final approval of the Settlement Agreement and its implementation.

 

XIII.                    MODIFICATION OR TERMINATION OF THIS SETTLEMENT
AGREEMENT

 

74.                               The terms and provisions of this Settlement
Agreement may be amended, modified, or expanded by written agreement of the
Parties and approval of the Court; provided, however, that after entry of the
Final Order and Final Judgment, the Parties may by written agreement effect such
amendments, modifications, or expansions of this Settlement Agreement and its
implementing documents (including all exhibits hereto) without further notice to
the Settlement Class or approval by the Court if such changes are consistent
with the Court’s Final Order and Final Judgment and do not limit the rights of
Settlement Class Members under this Settlement Agreement.

 

75.                               If the Court declines to finally approve the
settlement, or if such approval is reversed, vacated, or otherwise materially
modified on appeal, or if the Court materially modifies the terms of the
proposed Final Order or Final Judgment as provided for in Section XII hereto, or
if the Court enters the Final Order and Final Judgment and appellate review is
sought, and on such review, either the Final Order or Final Judgment is
reversed, vacated or materially modified, then any party to this Settlement
Agreement may terminate its participation in this Settlement Agreement;
provided, however, that any reversal, vacating or modification on appeal of any
amount of Plaintiffs’ Class Counsel’s Attorneys’ Fees Award or Reimbursement for
Costs and Expenses by the Court, or any amount of Plaintiffs’ Service Awards to
any Plaintiff, or any

 

54

--------------------------------------------------------------------------------


 

determination by the Court to award less than the amount requested in attorneys’
fees or costs to Plaintiffs’ Class Counsel or incentive payments to Plaintiffs,
shall not give rise to any right of termination or otherwise serve as a basis
for termination of this Settlement Agreement.  The terminating party must
exercise the option to withdraw from and terminate its participation in this
Settlement Agreement, as provided in this Section, by a signed writing served on
all of the other Parties no later than five (5) days after receiving notice of
the event prompting the termination.  Upon such termination, the terminating
parties (party) will be returned to their position status quo ante in relation
to their (its) adversary or adversaries, meaning, inter alia, that some or all
of the motions, documents, and other filings relating to the terminating parties
deemed withdrawn pursuant to the various stipulations between and among the
Parties that were approved as Orders by the Court at Docket Nos. 689, 690 and
696 shall be deemed filed or served as of their original filed and service date
and the orders docketed at Nos. 689, 690, 696 and 697 shall be deemed null and
void.

 

76.                               The procedure for and the allowance or
disallowance by the Court of any application for attorneys’ fees, costs,
expenses, or reimbursement to be paid to Plaintiffs’ Class Counsel or for any
Plaintiffs’ Service Awards are not part of the settlement of the Released Claims
as set forth in this Settlement Agreement.  Neither Plaintiffs nor Plaintiffs’
Class Counsel, nor any other attorney who claims a right to receive attorneys’
fees and costs from this settlement, shall have the right to terminate the
Settlement Agreement or otherwise affect or delay the finality of the Final
Order and Final Judgment based on any finding, ruling, holding, or proceeding
relating to any Attorneys’ Fee Award, Reimbursement for Costs and Expenses, or
Plaintiffs’ Service Awards, or any separate appeal from any separate order,
finding, ruling, holding, or proceeding relating to any of them or reversal or
modification of any of them.

 

55

--------------------------------------------------------------------------------


 

77.                               Each Defendant will have the right (but not
the obligation) to terminate its respective portion of the settlement if the
total number of percentage-based Comdata Proprietary Transactions during the
Settlement Class Period at members of the Settlement Class who choose to opt out
of the settlement exceeds 11.5 percent of the total number of Settlement
Class Members’ percentage-based Comdata Proprietary Transactions during the
Settlement Class Period.

 

78.                               If an option to withdraw from and terminate
this Settlement Agreement arises under the preceding Paragraph, any Defendant
wishing to exercise such option must inform Plaintiffs’ Class Counsel in writing
within five (5) business days of receiving the Opt-Out information from
Class Counsel.  Failure to exercise such option within that time period will
constitute a termination of the option.   Defendants are not required for any
reason or under any circumstance to exercise that option and any exercise of
that option shall be in good faith.

 

79.                               If, but only if, this Settlement Agreement is
terminated pursuant to Paragraphs 75 or 77 above, then this Settlement Agreement
shall be null and void as between the terminating Defendant and Plaintiffs and
shall have no force or effect as between them and neither the terminating
Defendant nor Plaintiffs shall be bound as between one another to the terms of
this Settlement Agreement, except as follows:

 

a.                                      The terminating Defendant and Plaintiffs
will be required to petition the Court to have any stay or similar orders
entered as a result of the settlement, including pursuant to this Settlement
Agreement lifted as to them;

 

b.                                      All of its provisions, and all
negotiations, statements, and proceedings relating to it shall be without
prejudice to the rights of the terminating Defendant, Plaintiffs, or any member
of the Settlement Class, all of whom shall be restored to their respective
positions

 

56

--------------------------------------------------------------------------------


 

existing immediately before the execution of any memoranda of understanding
contemplating this  Settlement Agreement, except that the terminating Defendant
and Plaintiffs shall cooperate in requesting that the Court set a new scheduling
order such that their substantive and procedural rights are not prejudiced by
the settlement negotiations and proceedings;

 

c.                                       The terminating Defendant would
expressly and affirmatively reserve all defenses, arguments, and motions as to
all claims that have been or might later be asserted in the Actions, including,
without limitation, the argument that the Actions may not be litigated as a
class action;

 

d.                                      Plaintiffs and all other members of the
Settlement Class, on behalf of themselves and their heirs, assigns, executors,
administrators, predecessors, and successors, would expressly and affirmatively
reserve and would not waive all motions as to, and arguments in support of, all
claims, causes of actions or remedies that have been or might later be asserted
in the Actions including, without limitation, any argument concerning class
certification;

 

e.                                       The terminating Defendant would
expressly and affirmatively reserve and would not waive any motions and
positions as to, and arguments in support of, all defenses to the causes of
action or remedies that have been sought or might be later asserted in the
Actions, including, without limitation, any argument or position opposing class
certification, liability or damages;

 

f.                                        Neither this Settlement Agreement, the
fact of its having been made, nor the negotiations leading to it, nor any
discovery or action taken by a Party or member of the Settlement Class pursuant
to this Settlement Agreement shall be admissible or entered into evidence for
any purpose whatsoever;

 

57

--------------------------------------------------------------------------------

 

g.                                       Any settlement-related order(s) or
judgment(s) entered in this Action after the date of execution of this
Settlement Agreement shall be deemed vacated and shall be without any force or
effect as to the terminating Defendant and Plaintiffs, and the Release with
respect each terminating Defendant’s Releasees shall be null and void;

 

h.                                      All Settlement Administration Costs
incurred in connection with the settlement and the Settlement Administrator,
including, but not limited to, notice, publication, and customer communications,
will be paid from the Comdata/Ceridian Settlement Fund, the Love’s Settlement
Fund, the Pilot Settlement Fund, and the TA Settlement Fund and, after its
creation following the Final Effective Date, the Aggregate Settlement Fund. 
Neither Plaintiffs nor Plaintiffs’ Class Counsel shall be responsible for any of
these costs or other settlement-related costs;

 

i.                                          The amount of any Attorneys’ Fees
Award previously sought by Plaintiffs’ Class Counsel or Plaintiffs at the time
of termination, if any, shall be reduced on a pro rata basis to reflect the
termination of this Settlement Agreement by the terminating Defendant; and

 

j.                                         The entire remainder of the
terminating Defendants’ Settlement Fund, less the Settlement Administration
Costs incurred as of the date of termination shall be returned to the respective
terminating Defendant.

 

XIV.                     CONTINUING JURISDICTION

 

80.                               The Court will retain continuing jurisdiction
over Plaintiffs, the Settlement Class Members, Plaintiffs’ Class Counsel, and
Defendants to implement, administer, consummate, and enforce this Settlement
Agreement and the Final Order and Final Judgment, except that the exclusive
jurisdiction for adjudicating any disputes pursuant to Paragraphs 26 through 29
shall be

 

58

--------------------------------------------------------------------------------


 

by arbitration as provided in those paragraphs and nothing in this Section or
this Settlement Agreement shall be construed to limit the operation of those
Paragraphs.

 

81.                               All proceedings with respect to the
administration, processing and determination of Claim Forms or with respect to
any Attorneys’ Fee Award, any Reimbursement for Costs and Expenses, or any
Plaintiffs’ Service Award described in this Settlement Agreement and the
determination of all controversies relating thereto, shall be subject to the
continuing jurisdiction of the Court.

 

82.                               Except for the resolution of any claims under
Paragraphs 26 through 29 above, which will be resolved by the Arbitrator,
Defendants, Plaintiffs’ Class Counsel, and Plaintiffs agree, and Settlement
Class Members will be deemed to have agreed, to submit irrevocably to the
exclusive jurisdiction of the Court for the resolution of any matter covered by
this Settlement Agreement, the Release, the Final Order, the Final Judgment, or
the applicability of this Settlement Agreement, the Release, the Final Order, or
the Final Judgment.

 

83.                               All applications to the Court with respect to
any aspect of this Settlement Agreement, the Release, the Final Order, or the
Final Judgment shall be presented to and be determined by United States District
Court Judge James Knoll Gardner for resolution, or, if he is not available, any
other District Court Judge designated by the Court.

 

XV.                          GENERAL MATTERS AND RESERVATIONS

 

84.                               Defendants have denied and continue to deny
each and all of the claims and contentions alleged in the Actions, and have
denied and continue to deny that they have committed any violation of law or
engaged in any wrongful act that was alleged, or that could have been alleged,
in the Actions.  Defendants believe that they have valid and complete defenses
to the claims asserted against them in the Actions and deny that they committed
any violations of

 

59

--------------------------------------------------------------------------------


 

law, engaged in any unlawful act or conduct, or that there is any basis for
liability for any of the claims that have been, are, or might have been alleged
in the Actions.  Nonetheless, Defendants have concluded that it is desirable
that the Actions be fully and finally settled in the matter and upon the terms
and conditions set forth in this Settlement Agreement.

 

85.                               The obligation of the Parties to conclude the
proposed settlement is and shall be contingent upon each of the following:

 

a.                                      Entry by the Court of the Final Order
and Final Judgment approving the settlement, from which the time to appeal has
expired or which have remained unmodified after any appeal(s); and

 

b.                                      Any other conditions stated in this
Settlement Agreement.

 

86.                               Except as otherwise previously agreed, the
Parties and their counsel agree to keep the contents of this Settlement
Agreement confidential until the date on which the motion for preliminary
approval is filed; provided, however, that this Paragraph shall not prevent
Defendants from disclosing such information, prior to the date on which the
motion for preliminary approval is filed, to state and federal agencies,
independent accountants, actuaries, advisors, financial analysts, insurers or
attorneys, or as otherwise required by law or regulation, nor shall it prevent
Defendants from disclosing such information based on the substance of this
Settlement Agreement.  Nor shall it prevent the Parties and their counsel from
disclosing such information to persons or entities (such as experts, courts,
co-counsel, escrow agents, banks, and/or administrators) to whom the Parties
agree disclosure must be made in order to effectuate the terms and conditions of
this Settlement Agreement.

 

87.                               Information provided by any Defendant or its
counsel to Plaintiffs, Plaintiffs’ Class Counsel, any individual member of the
Settlement Class, counsel for any individual

 

60

--------------------------------------------------------------------------------


 

member of the Settlement Class, administrators and/or consultants from Econ One,
pursuant to the negotiation and implementation of this Settlement Agreement,
includes trade secrets and highly confidential and proprietary business
information and shall be deemed “Highly Confidential” pursuant to the Second
Amended Protective Order in the Action, and shall be subject to all of the
provisions thereof.  Any materials inadvertently produced shall, upon the
producing Defendant’s request, be promptly returned to that Defendant through
its counsel, and there shall be no implied or express waiver of any privileges,
rights and defenses.  Nothing in this Paragraph shall be deemed to preclude
Plaintiffs’ Class Counsel from furnishing Comdata’s FMLog transaction data to
the Settlement Administrator and Econ One for purposes of providing Class Notice
and executing the claims administration process, so long as the Settlement
Administrator and Econ One each agrees in writing to be bound by the terms of
the governing protective order in the Actions, nor shall this Paragraph be
construed as precluding the Settlement Administrator or Econ One from making use
of such data for purposes of providing Class Notice or executing the claims
administration process.

 

88.                               Six months after the distribution of the
settlement funds to Settlement Class Members who submitted timely and valid
Claim Forms, the Settlement Administrator shall either destroy or return all
documents and materials to the Defendants and/or their counsel and/or
Plaintiffs’ Class Counsel that produced the documents and materials, except that
it shall not destroy any and all Claim Forms, including any and all information
and/or documentation submitted by Settlement Class Members. Nothing in this
Settlement Agreement shall affect any confidentiality order or protective order
entered by the Court in the Actions.

 

89.                               The Parties agree that within ten (10) days
after the opt-out deadline provided in the Court’s Preliminary Approval Order,
they may, in their own discretion, lift or release any and

 

61

--------------------------------------------------------------------------------


 

all applicable litigation holds or document preservation notices requiring their
employees or agents to preserve documents and electronic data as a result of the
Actions on a going forward basis, and may return to their ordinary document
retention policies, if any, provided that the Parties must continue to retain
through the Final Effective Date previously collected documents, and in the case
of Comdata, FMLog transaction data.  The Parties agree that such release of any
such litigation holds or document preservation notices pursuant to this
Paragraph shall not under any circumstances provide a basis for any claim of
spoliation of evidence in the Actions or any subsequent proceeding involving the
Parties.

 

90.                               With respect to documents produced by the
Parties in the Actions, the Final Effective Date shall constitute the
“termination of the Litigation” for purposes of Paragraph 19 of the Second
Amended Protective Order such that within sixty (60) days of the Final Effective
Date the Parties shall return or destroy Confidential Material and/or Highly
Confidential Material in compliance with the terms of that Paragraph of the
Second Amended Protective Order.

 

91.                               Defendants’ execution of this Settlement
Agreement shall not be construed to release—and Defendants expressly do not
intend to release—any claim Defendants may have or make against any insurer for
any cost or expense incurred in connection with this settlement, including,
without limitation, for attorneys’ fees and costs.

 

92.                               Plaintiffs’ Class Counsel represent that:
(1) they are authorized by Plaintiffs to enter into this Settlement Agreement
with respect to the claims in the Actions; and (2) they are seeking to protect
the interests of the Settlement Class.

 

93.                               Plaintiffs and Plaintiffs’ Class Counsel
further represent that Plaintiffs: (1) have agreed to serve as representatives
of the Settlement Class proposed to be certified herein; (2) are willing, able,
and ready to perform all of the duties and obligations of representatives of the

 

62

--------------------------------------------------------------------------------


 

Settlement Class, including, but not limited to, being involved in discovery and
fact finding; (3) have read the pleadings in the Actions, or have had the
contents of such pleadings described to them; (4) are familiar with the results
of the fact-finding undertaken by Plaintiffs’ Class Counsel to the extent
possible given the Protective Order in this case; (5) have been kept apprised of
settlement negotiations among the Parties (except that plaintiff Mahwah Fuel
Stop was not involved in the preliminary negotiations of the memoranda of
understanding entered in to in advance of this Settlement Agreement), and have
either read this Settlement Agreement, including the exhibits annexed hereto, or
have received a detailed description of it from Plaintiffs’ Class Counsel and
they have agreed to its terms; (6) have consulted with Plaintiffs’ Class Counsel
about the Actions and this Settlement Agreement and the obligations imposed on
representatives of the Settlement Class; (7) have authorized the execution of
this Settlement Agreement; (8) shall remain and serve as representatives of the
Settlement Class until the terms of this Settlement Agreement are effectuated,
this Settlement Agreement is terminated in accordance with its terms, or the
Court at any time determines that said Plaintiffs cannot represent the
Settlement Class, and (9) believe the settlement to be in the best interests of
the Settlement Class.

 

94.                               Plaintiffs further represent and warrant that
the individuals executing this Settlement Agreement are authorized to enter into
this Settlement Agreement on behalf of each respective Plaintiff.

 

95.                               Defendants represent and warrant that the
individuals executing this Settlement Agreement are authorized to enter into
this Settlement Agreement on behalf of each respective Defendant.

 

96.                               This Settlement Agreement, complete with its
exhibits, sets forth the sole and entire agreement among the Parties with
respect to its subject matter, and it may not be altered,

 

63

--------------------------------------------------------------------------------


 

amended, or modified except by written instrument executed by Plaintiffs’
Class Counsel and each Defendant and its counsel.  The Parties expressly
acknowledge that no other agreements, arrangements, or understandings not
expressed in this Settlement Agreement exist among or between them, and that in
deciding to enter into this Settlement Agreement, they rely solely upon their
judgment and knowledge. This Settlement Agreement supersedes any prior
agreements, understandings, or undertakings (written or oral) by and between the
Parties regarding the subject matter of this Settlement Agreement.

 

97.                               The Parties further acknowledge that they are
executing this Settlement Agreement after independent investigation and without
fraud, duress or undue influence.

 

98.                               The Parties acknowledge and agree that no
opinion concerning the tax consequences of the proposed settlement to Settlement
Class Members is given or will be given by the Parties, nor are any
representations or warranties in this regard made by virtue of this Settlement
Agreement.  Each Settlement Class Member’s tax obligations, and the
determination thereof, are the sole responsibility of the Settlement
Class Member, and it is understood that the tax consequences may vary depending
on the particular circumstances of each individual Settlement Class Member.

 

99.                               This Settlement Agreement and any amendments
thereto shall be governed by and interpreted according to the law of the
Commonwealth of Pennsylvania notwithstanding its conflict of law provisions.

 

100.                        Except as set forth in Paragraphs 26 through 29, any
disagreement and/or action to enforce this Settlement Agreement shall be
commenced and maintained only in the Court.

 

64

--------------------------------------------------------------------------------


 

101.                        Whenever this Settlement Agreement requires or
contemplates that one of the Parties shall or may give notice to the other,
notice shall be provided by e-mail and/or next-day (excluding Saturdays, Sundays
and Federal Holidays) express delivery service as follows:

 

If to Comdata, then to:

 

J. Gordon Cooney, Jr.

Steven A. Reed

R. Brendan Fee

MORGAN LEWIS & BOCKIUS LLP

1701 Market Street

Philadelphia, PA 19103

E-mail: jgcooney@morganlewis.com

sreed@morganlewis.com

bfee@morganlewis.com

 

If to Ceridian, then to:

 

Carolyn P. Short

Shannon E. McClure

REED SMITH LLP

2500 One Liberty Place

1650 Market Street

Philadelphia, PA 19103

E-mail: cshort@reedsmith.com

smcclure@reedsmith.com

 

If to Love’s, then to:

 

Mack J. Morgan, III

CROWE & DUNLEVY, P.C.

20 North Broadway, Suite 1800

Oklahoma City, OK 73102

E-mail: mack.morgan@crowedunlevy.com

 

If to Pilot, then to:

 

John H. Bogart

TELOS VG, PLLC

299 South Main, Suite 1300

Salt Lake City, UT 84111

E-mail: Jbogart@telosvg.com

 

65

--------------------------------------------------------------------------------


 

If to the TA Defendants, then to:

 

Jane E. Willis

Matthew L. McGinnis

ROPES & GRAY LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

E-mail: jane.willis@ropesgray.com

matthew.mcginnis@ropesgray.com

 

If to Plaintiffs, then to:

 

Eric L. Cramer

Andrew C. Curley

BERGER & MONTAGUE, P.C.

1622 Locust Street

Philadelphia, PA 19103

E-mail: ecramer@bm.net

acurley@bm.net

 

102.                        All time periods set forth herein shall be computed
in calendar days unless otherwise expressly provided.  In computing any period
of time prescribed or allowed by this Settlement Agreement or by order of the
Court, the day of the act, event, or default from which the designated period of
time begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, a Sunday, or a Federal Holiday, or,
when the act to be done is the filing of a paper in court, a day on which
weather or other conditions have made the office of the clerk of the court
inaccessible, in which event the period shall run until the end of the next day
that is not one of the aforementioned days.  As used in this Section, “Federal
Holiday” includes New Year’s Day, Birthday of Martin Luther King, Jr.,
Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Patriot’s Day, Thanksgiving Day, Christmas Day, and any other day
appointed as a holiday by the President, the Congress of the United States, or
the Clerk of the United States District Court for the Eastern District of
Pennsylvania.

 

66

--------------------------------------------------------------------------------

 

103.        The Parties reserve the right, subject to the Court’s approval, to
agree to any reasonable extensions of time that might be necessary to carry out
any of the provisions of this Settlement Agreement.

 

104.        Neither the Settlement Class, Plaintiffs, Plaintiffs’ Class Counsel,
Defendants, nor their counsel shall be deemed to be the drafter of this
Settlement Agreement or of any particular provision, nor shall they argue that
any particular provision should be construed against its drafter.  All Parties
agree that this Settlement Agreement was drafted by counsel for the Parties
during extensive arm’s length negotiations.  No parol or other evidence may be
offered to explain, construe, contradict, or clarify its terms, the intent of
the Parties or their counsel, or the circumstances under which this Settlement
Agreement was made or executed.

 

105.        The Parties expressly acknowledge and agree that this Settlement
Agreement and its exhibits, along with all related drafts, motions, pleadings,
conversations, negotiations, and correspondence, constitute an offer of
compromise and a compromise within the meaning of Federal Rule of Evidence 408
and any equivalent rule of evidence in any state.  In no event shall this
Settlement Agreement, any of its provisions or any negotiations, statements or
court proceedings relating to its provisions in any way be construed as, offered
as, received as, used as, or deemed to be evidence of any kind in the Action,
any other action, or in any judicial, administrative, regulatory or other
proceeding, except in a proceeding to enforce this Settlement Agreement or the
rights of the Parties, their counsel, or the Releasees.  Without limiting the
foregoing, neither this Settlement Agreement nor any related negotiations,
statements, or court proceedings shall be construed as, offered as, received as,
used as or deemed to be evidence or an admission or concession of any liability
or wrongdoing whatsoever on the part of any person or entity, including, but not
limited to, the Releasees, Plaintiffs, or the Settlement Class or as a

 

67

--------------------------------------------------------------------------------


 

waiver by the Releasees, Plaintiffs, or the Settlement Class of any applicable
privileges, claims or defenses.

 

106.        Plaintiffs expressly affirm that the allegations contained in the
Actions were made in good faith, but consider it desirable for the Action to be
settled and dismissed because of the substantial benefits that the proposed
settlement will provide to Settlement Class Members.

 

107.        The Parties, their successors and assigns, and their counsel
undertake to implement the terms of this Settlement Agreement in good faith, and
to use good faith in resolving any disputes that may arise in the implementation
of the terms of this Settlement Agreement.

 

108.        The waiver by one Party of any breach of this Settlement Agreement
by another Party shall not be deemed a waiver of any prior or subsequent breach
of this Settlement Agreement.

 

109.        If one Party to this Settlement Agreement considers another Party to
be in breach of its obligations under this Settlement Agreement, that Party must
provide the breaching Party with written notice of the alleged breach and
provide a reasonable opportunity to cure the breach before taking any action to
enforce any rights under this Settlement Agreement.

 

110.        The Parties, their successors and assigns, and their counsel agree
to cooperate fully with one another in seeking Court approval of this Settlement
Agreement and to use their best efforts to effect the prompt consummation of
this Settlement Agreement and the proposed settlement.

 

111.        This Settlement Agreement may be signed with a facsimile signature
and in counterparts, each of which shall constitute a duplicate original.

 

112.        In the event any one or more of the provisions contained in this
Settlement Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such

 

68

--------------------------------------------------------------------------------


 

invalidity, illegality, or unenforceability shall not affect any other provision
if Defendants and Plaintiffs’ Class Counsel, on behalf of Plaintiffs and the
Settlement Class, mutually agree in writing to proceed as if such invalid,
illegal, or unenforceable provision had never been included in this Settlement
Agreement. Any such agreement shall be reviewed and approved by the Court before
it becomes effective.

 

113.        All headings used in this Settlement Agreement are for reference and
convenience only and shall not affect the meaning or interpretation of this
Settlement Agreement.

 

IN WITNESS WHEREOF, the signatories below have read and understood this
Settlement Agreement, have executed it, represent that the undersigned are
authorized to execute this Settlement Agreement on behalf of their respectively
represented parties, have agreed to be bound by its terms, and have duly
executed this Settlement Agreement.

 

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

69

--------------------------------------------------------------------------------


 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

MARCHBANKS TRUCK SERVICE, INC. D/B/A BEAR MOUNTAIN TRAVEL STOP

PLAINTIFF

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

GERALD F. KRACHEY D/B/A/ KRACHEY’S BP SOUTH

 

PLAINTIFF

 

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

WALT WHITMAN TRUCK STOP

 

PLAINTIFF

 

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

MAHWAH FUEL STOP

 

PLAINTIFF

 

 

 

BY

 

 

DATE:                 , 2014

ERIC L. CRAMER

 

BERGER & MONTAGUE, P.C.

 

PLAINTIFFS’ CLASS COUNSEL

 

 

 

BY

 

 

DATE:                 , 2014

ERIC FASTIFF

 

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 

PLAINTIFFS’ CLASS COUNSEL

 

 

 

BY

 

 

DATE:                 , 2014

STEPHEN NEUWIRTH

 

QUINN EMANUEL URQUHART & SULLIVAN, LLP

 

PLAINTIFFS’ CLASS COUNSEL

 

 

70

--------------------------------------------------------------------------------


 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

COMDATA NETWORK, INC. N/K/A COMDATA INC.

 

 

 

BY

 

 

DATE:                 , 2014

J. GORDON COONEY, JR.

 

MORGAN, LEWIS & BOCKIUS LLP

 

COUNSEL FOR COMDATA NETWORK, INC. N/K/A COMDATA INC.

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

CERIDIAN CORPORATION N/K/A CERIDIAN LLC

 

 

 

BY

 

 

DATE:                 , 2014

CAROLYN P. SHORT

 

REED SMITH LLP

 

COUNSEL FOR CERIDIAN CORPORATION N/K/A CERIDIAN LLC

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

PILOT TRAVEL CENTERS LLC AND PILOT CORPORATION

 

 

 

BY

 

 

DATE:                 , 2014

JOHN H. BOGART

 

TELOS VG PLLC

 

COUNSEL FOR PILOT TRAVEL CENTERS LLC AND PILOT CORPORATION

 

71

--------------------------------------------------------------------------------


 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

TRAVELCENTERS OF AMERICA LLC, TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, TA
OPERATING LLC, AND PETRO STOPPING CENTERS, L.P.

 

 

BY

 

 

DATE:                 , 2014

JANE E. WILLIS

 

ROPES & GRAY LLP

 

COUNSEL FOR TRAVELCENTERS OF AMERICA LLC, TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, TA OPERATING LLC, AND PETRO STOPPING CENTERS, L.P.

 

 

BY

 

 

DATE:                 , 2014

NAME:

 

POSITION:

 

LOVE’S TRAVEL STOPS & COUNTRY STORES, INC.

 

 

 

BY

 

 

DATE:                 , 2014

MACK J. MORGAN, III

 

CROWE & DUNLEVY, P.C.

 

COUNSEL FOR LOVE’S TRAVEL STOPS & COUNTRY STORES, INC.

 

72

--------------------------------------------------------------------------------
